Name: Regulation (EC) No 1392/2007 of the European Parliament and of the Council of 13 November 2007 amending Council Regulation (EC) No 2223/96 with respect to the transmission of national accounts data (Text with EEA relevance)
 Type: Regulation
 Subject Matter: national accounts;  communications;  economic analysis;  monetary economics;  economic geography
 Date Published: nan

 10.12.2007 EN Official Journal of the European Union L 324/1 REGULATION (EC) No 1392/2007 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 13 November 2007 amending Council Regulation (EC) No 2223/96 with respect to the transmission of national accounts data (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 285(1) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Central Bank (1), Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Council Regulation (EC) No 2223/96 of 25 June 1996 on the European system of national and regional accounts in the Community (3) contains the reference framework of common standards, definitions, classifications and accounting rules for drawing up the accounts of the Member States for the statistical requirements of the Community, in order to obtain comparable results between Member States. The European System of Accounts 1995, set up by that Regulation, is known as ESA 95. (2) A comprehensive set of comparable, pertinent and timely national accounts data is needed for the conduct of monetary policy within the Economic and Monetary Union (EMU), for the effective coordination of economic policies and for the purposes of structural and macroeconomic policies. (3) Annex B to Regulation (EC) No 2223/96 provides for a set of tables of national accounts data to be transmitted for Community purposes within specified time limits. Furthermore, the following Regulations provide that a range of additional data has to be transmitted to the Commission: Commission Regulation (EC) No 264/2000 of 3 February 2000 on the implementation of Council Regulation (EC) No 2223/96 with respect to short-term public finance statistics (4), Regulation (EC) No 1221/2002 of the European Parliament and of the Council of 10 June 2002 on quarterly non-financial accounts for general government (5), Regulation (EC) No 501/2004 of the European Parliament and of the Council of 10 March 2004 on quarterly financial accounts for general government (6), Council Regulation (EC) No 1222/2004 of 28 June 2004 concerning the compilation and transmission of data on the quarterly government debt (7) and Regulation (EC) No 1161/2005 of the European Parliament and of the Council of 6 July 2005 on the compilation of quarterly non-financial accounts by institutional sector (8). This Regulation does not cover the data included in those Regulations but, together, all the tables and data provided for in all six Regulations referred to in this recital constitute the complete transmission programme of national accounts data. (4) The transmission programme of national accounts data should be updated to take into account changing user needs and new policy priorities, and the development of new economic activities in the European Union. (5) The transmission programme of national accounts data should take into consideration the fundamental political and statistical changes that have occurred in some Member States during the reference periods of the programme. (6) The Economic and Financial Committees Status Report on Information Requirements in EMU of 25 May 2004, endorsed by the Council on 2 June 2004, underlined the need to amend the transmission programme so as to comply with the requirements of the EMU Action Plan and the Lisbon strategy. (7) A sound statistical basis for the composition of public budgets is crucial for economic reform in line with the Lisbon strategy and the transmission of health, education and social protection data would help in its achievement. The provision of such data should become mandatory after a phase of provision on a voluntary basis. (8) Since the objective of this Regulation, namely the creation of common statistical standards that permit the production of harmonised national accounts data, cannot be sufficiently achieved by the Member States and can therefore be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve that objective. (9) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee (SPC) and of the Committee on Monetary, Financial and Balance of Payments Statistics (CMFB), HAVE ADOPTED THIS REGULATION: Article 1 Article 3(1) of Regulation (EC) No 2223/96 shall be replaced by the following: 1. The Member States shall transmit to the Commission (Eurostat) the accounts and tables set out in Annex B within the time limits specified for each table, subject to the derogations set out therein. Article 2 Annex B to Regulation (EC) No 2223/96 shall be replaced by the text set out in the Annex to this Regulation. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 13 November 2007. For the European Parliament The President H.-G. PÃ TTERING For the Council The President M.LOBO ANTUNES (1) OJ C 55, 7.3.2006, p. 61. (2) Opinion of the European Parliament of 25 April 2007 (not yet published in the Official Journal) and Council Decision of 22 October 2007. (3) OJ L 310, 30.11.1996, p. 1. Regulation as last amended by Regulation (EC) No 1267/2003 of the European Parliament and of the Council (OJ L 180, 18.7.2003, p. 1). (4) OJ L 29, 4.2.2000, p. 4. (5) OJ L 179, 9.7.2002, p. 1. (6) OJ L 81, 19.3.2004, p. 1. (7) OJ L 233, 2.7.2004, p. 1. (8) OJ L 191, 22.7.2005, p. 22. ANNEX ANNEX B TRANSMISSION PROGRAMME OF NATIONAL ACCOUNTS DATA Overview of the tables Table No Subject of the tables Deadline t + months (days where specified) First transmission Period covered (1) 1 Main aggregates, annual 70 days 2007 1990 onwards 2008 1980-1989 1 Main aggregates, quarterly 70 days 2007 1990 Q1 onwards 2 Main aggregates general government, annual 3/9 2007 1995 onwards 3 Tables by industry 9/21 2007 1990 onwards 2008 1980-1989 5 Household final consumption expenditure by purpose 9 2007 1990 onwards 2008 1980-1989 6 Financial accounts by sector (transactions) 9 2007 1995 onwards 7 Balance sheets for financial assets and liabilities 9 2007 1995 onwards 8 Non-financial accounts by sector, annual 9 2007 1995 onwards 9 Detailed tax receipts by sector 9 2007 1995 onwards 10 Tables by industry and by region, NUTS II 24 2007 1995 onwards 11 General government expenditure by function 12 2007 1995 onwards 12 Tables by industry and by region, NUTS III 24 2007 1995 onwards 13 Household accounts by region, NUTS II 24 2007 1995 onwards 15 Supply table at basic prices including transformation into purchasers prices, A60 Ã  P60 36 2007 2000 onwards 16 Use table at purchasers prices, A60 Ã  P60 36 2007 2000 onwards 17 Symmetric input-output table at basic prices, P60 Ã  P60, five yearly 36 2008 2000 onwards 18 Symmetric input-output table for domestic output at basic prices, P60 Ã  P60, five yearly 36 2008 2000 onwards 19 Symmetric input-output table for imports at basic prices P60 Ã  P60, five yearly 36 2008 2000 onwards 20 Cross classification of fixed assets by industry and by asset, A17 Ã  AN_F6 , yearly 24 2007 2000 onwards 22 Cross classification of gross fixed capital formation by industry and by asset, A17 Ã  AN_F6 , yearly 24 2007 1995 onwards 26 Balance sheets for non-financial assets 24 2007 1995 onwards t = Reference period (year or quarter). Table 1  Main aggregates  quarterly (2) and annual exercise Code List of variables Breakdown (3) Current prices Previous year's prices and chain-linked volumes Value added and Gross Domestic Product B.1g 1. Gross value added at basic prices A6 x x D.21 2. a) Taxes on products (4) x x D.31 b) Subsidies on products (4) x x B.1*g 3. Gross domestic product at market prices x x Expenditure side of Gross Domestic Product P.3 4. Total final consumption expenditure x x P.3 5. a) Household final consumption expenditure (domestic concept) Durability (5) x x P.3 b) Household final consumption expenditure (national concept) x x P.3 6. Final consumption expenditure of NPISHs x x P.3 7. Government final consumption expenditure x x P.31 a) Individual consumption expenditure x x P.32 b) Collective consumption expenditure x x P.4 8. Actual final consumption of households x x P41 a) Actual individual consumption x x P.5 9. Gross capital formation x x P.51 a) Gross fixed capital formation AN_F6 (6) x x P.52 b) Changes in inventories x x (7) P.53 c) Acquisitions less disposals of valuables x x (7) P.6 10. Exports of goods (fob) and services x x P.61 a) Goods x x P.62 b) Services x x Member States of the EU and Institutions of the EU (8) x x Member States of the EU (8) x x Members of the EMU (8) x x Institutions of the EU (8) (9) x x Third countries and international organisations (8) x x P.7 11. Imports of goods (fob) and services x x P.71 a) Goods x x P.72 b) Services x x Member States of the EU and Institutions of the EU (8) x x Member States of the EU (8) x x Members of the EMU (8) x x Institutions of the EU (8) (9) x x Third countries and international organisations (8) x x B.11 12. External balance of goods and services x x Income, Saving and Net Lending B.2g + B.3g 13. Gross operating surplus and mixed income x D.2 14. Taxes on production and imports x D.3 15. Subsidies on production and imports x D.1_D.4 16. a) Primary income receivable from the rest of the world x (x) D.1_D.4 b) Primary income payable to the rest of the world x (x) B.5*g 17. Gross national income at market prices x (x) K.1 18. Consumption of fixed capital x x B.5*n 19. Net national income at market prices x (x) D.5, D.6, D.7 20. a) Current transfers receivable from the rest of the world x (x) D.5, D.6, D.7 b) Current transfers payable to the rest of the world x (x) B.6n 21. a) Disposable income, net x (x) B.6g b) Disposable income, gross x (x) D.8 22. Adjustments for the change in net equity of households in pension funds reserves x (x) B.8n 23. National saving, net x D.9 24. a) Capital transfers receivable from the rest of the world x D.9 b) Capital transfers payable to the rest of the world x K.2 25. Acquisitions less disposals of non-financial non-produced assets x B.9 26. Net lending or net borrowing of the nation x Population, Employment, Compensation of employees 27. Population and employment data a) Total population (thousands of persons) b) Unemployed persons (thousands of persons) (9) c) Employment in resident production units (thousands of persons employed, thousands of hours worked and thousands of jobs (9)) and employment of residents (thousands of persons) A6 (10) d) Self employed A6 (10) e) Employees A6 (10) D.1 28. Compensation of employees working in resident production units and compensation of resident employees A6 (10) x D.11 a) Gross wages and salaries A6 (10) x (x) In real terms. A6 NACE A6 including of which manufacturing . Backward data for manufacturing  starting in 1990. Table 2  Main aggregates of general government Code Transaction Sectors and sub-sectors (11) (12) P.1 Output S.13, S.1311, S.1312, S.1313, S.1314 P.11 + P.12  Market output and output for own final use, S.13, S.1311, S.1312, S.1313, S.1314 P.13  Other non-market output, S.13, S.1311, S.1312, S.1313, S.1314 P.131 Payments for other non-market output S.13, S.1311, S.1312, S.1313, S.1314 P.132 Other non-market output, other S.13, S.1311, S.1312, S.1313, S.1314 P.11 + P.12 + P.131 Market output, output for own final use and payments for other non-market output S.13, S.1311, S.1312, S.1313, S.1314 P.2 Intermediate consumption S.13, S.1311, S.1312, S.1313, S.1314 B.1g Value added, gross S.13, S.1311, S.1312, S.1313, S.1314 K.1 Consumption of fixed capital S.13, S.1311, S.1312, S.1313, S.1314 B.1n Value added, net S.13, S.1311, S.1312, S.1313, S.1314 D.1 Compensation of employees, payable S.13, S.1311, S.1312, S.1313, S.1314 D.29 Other taxes on production, payable S.13, S.1311, S.1312, S.1313, S.1314 D.39 Other subsidies on production, receivable S.13, S.1311, S.1312, S.1313, S.1314 B.2n Operating surplus, net S.13, S.1311, S.1312, S.1313, S.1314 D.2 Taxes on production and imports, receivable S.13, S.1311, S.1312, S.1313, S.1314 D.4 Property income, receivable (12) S.13, S.1311, S.1312, S.1313, S.1314 D.3 Subsidies, payable S.13, S.1311, S.1312, S.1313, S.1314 D.4 Property income, payable (12) S.13, S.1311, S.1312, S.1313, S.1314 D.4_S.1311 of which, payable to sub-sector Central Government (S.1311) S.1312, S.1313, S.1314 D.4_S.1312 of which, payable to sub-sector State Government (S.1312) S.1311, S.1313, S.1314 D.4_S.1313 of which, payable to sub-sector Local Government (S.1313) S.1311, S.1312, S.1314 D.4_S.13.14 of which, payable to sub-sector Social Security Funds (S.1314) S.1311, S.1312, S.1313 D. 41  Interest, payable, S.13, S.1311, S.1312, S.1313, S.1314 D.42 + D.43 + D.44 + D.45  Other property income, payable, S.13, S.1311, S.1312, S.1313, S.1314 B.5n Balance of primary incomes, net S.13, S.1311, S.1312, S.1313, S.1314 D.5 Current taxes on income, wealth etc., receivable S.13, S.1311, S.1312, S.1313, S.1314 D.61 Social contributions, receivable S.13, S.1311, S.1312, S.1313, S.1314 D.611  Actual social contributions, S.13, S.1311, S.1312, S.1313, S.1314 D.612  Imputed social contributions, S.13, S.1311, S.1312, S.1313, S.1314 D.7 Other current transfers, receivable (12) S.13, S.1311, S.1312, S.1313, S.1314 D.5 Current taxes on income, wealth etc., payable S.13, S.1311, S.1312, S.1313, S.1314 D.62 Social benefits other than social transfers in kind, payable S.13, S.1311, S.1312, S.1313, S.1314 D.6311 + D.63121 + D.63131 Social transfers in kind related to expenditure on products supplied to households via market producers, payable S.13, S.1311, S.1312, S.1313, S.1314 D.62 + D.6311 + D.63121 + D.63131 Social benefits other than social transfers in kind and social transfers in kind related to expenditure on products supplied to households via market producers, payable S.13, S.1311, S.1312, S.1313, S.1314 D.7 Other current transfers, payable (12) S.13, S.1311, S.1312, S.1313, S.1314 D.7_S.1311 of which, payable to sub-sector Central Government (S.1311) S.1312, S.1313, S.1314 D.7_S.1312 of which, payable to sub-sector State Government (S.1312) S.1311, S.1313, S.1314 D.7_S.1313 of which, payable to sub-sector Local Government (S.1313) S.1311, S.1312, S.1314 D.7_S.13.14 of which, payable to sub-sector Social Security Funds (S.1314) S.1311, S.1312, S.1313 B.6n Disposable income, net S.13, S.1311, S.1312, S.1313, S.1314 P.3 Final consumption expenditure S.13, S.1311, S.1312, S.1313, S.1314 P.31  Individual consumption expenditure, S.13, S.1311, S.1312, S.1313, S.1314 P.32  Collective consumption expenditure, S.13, S.1311, S.1312, S.1313, S.1314 D.8 Adjustment for the change in net equity of households in pension funds reserves S.13, S.1311, S.1312, S.1313, S.1314 B.8g Saving, gross S.13, S.1311, S.1312, S.1313, S.1314 B.8n Saving, net S.13, S.1311, S.1312, S.1313, S.1314 D.9 Capital transfers, receivable (12) S.13, S.1311, S.1312, S.1313, S.1314 D.91  Capital taxes, S.13, S.1311, S.1312, S.1313, S.1314 D.92 + D.99  Other capital transfers and investment grants, receivable, S.13, S.1311, S.1312, S.1313, S.1314 D.9 Capital transfers, payable (12) S.13, S.1311, S.1312, S.1313, S.1314 D.9_S.1311 of which, payable to sub-sector Central Government (S.1311) S.1312, S.1313, S.1314 D.9_S.1312 of which, payable to sub-sector State Government (S.1312) S.1311, S.1313, S.1314 D.9_S.1313 of which, payable to sub-sector Local Government (S.1313) S.1311, S.1312, S.1314 D.9_S.1314 of which, payable to sub-sector Social Security Funds (S.1314) S.1311, S.1312, S.1313 P.5 Gross capital formation S.13, S.1311, S.1312, S.1313, S.1314 P.51  Gross fixed capital formation, S.13, S.1311, S.1312, S.1313, S.1314 P.52 + P.53  Changes in inventories and acquisitions less disposals of valuables, S.13, S.1311, S.1312, S.1313, S.1314 K2 Acquisitions less disposals of non-financial non-produced assets S.13, S.1311, S.1312, S.1313, S.1314 P.5 + K.2 Gross capital formation and Acquisitions less disposals of non-financial non-produced assets S.13, S.1311, S.1312, S.1313, S.1314 B.9 Net lending (+)/Net borrowing (-) S.13, S.1311, S.1312, S.1313, S.1314 TE Total expenditure S.13, S.1311, S.1312, S.1313, S.1314 TR Total revenue S.13, S.1311, S.1312, S.1313, S.1314 D.995 Capital transfers from general government to relevant sectors representing taxes and social contributions assessed but unlikely to be collected (13) S.13, S.1311, S.1312, S.1313, S.1314 EDP_D41 Interest including flows on swaps and FRAs S.13, S.1311, S.1312, S.1313, S.1314 EDP_B9 Net lending (+)/Net borrowing (-) under the Excessive Deficit Procedure (EDP) S.13, S.1311, S.1312, S.1313, S.1314 Table 3  Tables by industry Code List of variables Breakdown (14) (15) Current prices Previous year's prices and chain-linked volumes Output P.1 1. Output at basic prices by industry A31/A60 x P.2 2 Intermediate consumption at purchaser's prices by industry A31/A60 x B.1g 3. Gross value added at basic prices by industry A31/A60 x x K.1 4. Consumption of fixed capital by industry A31/A60 x x B.2n + B.3n 5. Net operating surplus and net mixed income A31/A60 x D.29-D.39 6. Other taxes less other subsidies on production A31/A60 x Capital formation P.5 5. Gross capital formation by industry (16) A6 x x P.51 a) Gross fixed capital formation by industry A31/A60 x x Breakdown by fixed asset AN_F6 x x of which dwellings and other buildings and structures A31/A60 x x P.52 + P.53 b) Changes in inventories and acquisition less disposals of valuables by industry (16) A6 x x (17) P.52 of which changes in inventories (18) x x (17) P.53 of which acquisitions less disposals of valuables (18) x x (17) Employment and compensation of employees 6 Employment by industry (thousands of persons, thousands of hours worked (19) and thousands of jobs (18)) A31/A60 a) self employed by industry A31/A60 b) employees by industry A31/A60 of which in the Government sector (S.13) (20) of which in the other sectors (S.11 + S.12 + S.14 + S.15) (20) D.1 7. Compensation of employees by industry A31/A60 x D.11 a) Wages and salaries by industry A31/A60 x AN_F6 : Breakdown fixed assets: AN1111 dwellings AN1112 other buildings and structures AN11131 transport equipment AN11132 other machinery and equipment of which: AN111321 office machinery and hardware AN111322 radio, TV and communication equipment AN1114 cultivated assets AN112 intangible fixed assets of which: AN1122 computer software Table 5  Household final consumption expenditure Code List of variables Breakdown Current prices Previous year's prices and chain-linked volumes P.3 1. Household final consumption expenditure by purpose COICOP groups x x P.3 2 Final consumption expenditure of resident and non-resident households on the economic territory x x P.33 3 Final consumption expenditure of resident households in the rest of the world x x P.34 4 Final consumption expenditure of non-resident households on the economic territory x x P.3 5 Final consumption expenditure of resident households on the economic territory and abroad x x Table 6  Financial accounts by sector (Transactions, other changes in volume and revaluation accounts  consolidated and non-consolidated  and counterpart information (21)) Total economy Non-financial corporations Financial corporations including all sub-sectors (23) General government including all sub-sectors (24) Households and non-profit institutions serving households (25) Rest of the world including all sub-sectors (26) Transactions/Changes in volume (22)/revaluation of financial instruments (22) ESA S.1 S.11 S.12 S.13 S.14 + S.15 S.2 Financial assets F.A x x x x x x Monetary gold and special drawing rights (SDRs) F.1 x x x x x x Monetary gold F.11 x x x x x x SDRs F.12 x x x x x x Currency and deposits F.2 x x x x x x Currency F.21 x x x x x x Transferable deposits F.22 x x x x x x Other deposits F.29 x x x x x x Securities other than shares F.3 x x x x x x Securities other than shares, excluding financial derivatives F.33 x x x x x x Short-term securities other than shares, excluding financial derivatives F.331 x x x x x x Long-term securities other than shares, excluding financial derivatives F.332 x x x x x x Financial derivatives F.34 x x x x x x Loans F.4 x x x x x x Short-term F.41 x x x x x x Long-term F.42 x x x x x x Shares and other equity F.5 x x x x x x Shares and other equity, excluding mutual funds shares F.51 x x x x x x Quoted shares F.511 x x x x x x Unquoted shares F.512 x x x x x x Other equity F.513 x x x x x x Mutual funds shares F.52 x x x x x x Insurance technical reserves F.6 x x x x x x Net equity of households in life insurance and pension funds reserves F.61 x x x x x x Net equity of households in life insurance reserves F.611 x x x x x x Net equity of households in pension funds reserves F.612 x x x x x x Prepayment of insurance premiums and reserves for outstanding claims F.62 x x x x x x Other accounts receivable F.7 x x x x x x Trade credits and advances F.71 x x x x x x Other F.79 x x x x x x Liabilities F.L x x x x x x Currency and deposits F.2 x x x x x x Currency F.21 x x x x x x Transferable deposits F.22 x x x x x x Other deposits F.29 x x x x x x Securities other than shares F.3 x x x x x x Securities other than shares, excluding financial derivatives F.33 x x x x x x Short-term securities other than shares, excluding financial derivatives F.331 x x x x x x Long-term securities other than shares, excluding financial derivatives F.332 x x x x x x Financial derivatives F.34 x x x x x x Loans F.4 x x x x x x Short-term F.41 x x x x x x Long-term F.42 x x x x x x Shares and other equity F.5 x x x x x x Shares and other equity, excluding mutual funds shares F.51 x x x x x x Quoted shares F.511 x x x x x x Unquoted shares F.512 x x x x x x Other equity F.513 x x x x x x Mutual funds shares F.52 x x x x x x Insurance technical reserves F.6 x x x x x x Net equity of households in life insurance and pension funds reserves F.61 x x x x x x Net equity of households in life insurance reserves F.611 x x x x x x Net equity of households in pension funds reserves F.612 x x x x x x Prepayment of insurance premiums and reserves for outstanding claims F.62 x x x x x x Other accounts payable F.7 x x x x x x Trade credits and advances F.71 x x x x x x Other F.79 x x x x x x Net acquisition of Financial assets (27) F.A x x x x x x Net incurrence of Liabilities (27) F.L x x x x x x Net financial transactions (27) x x x x x x Statistical discrepancy (27) x x x x x x Net lending (+)/Net borrowing (-) (27) B.9 x x x x x x Table 7  Balance sheets for financial assets and liabilities (Stock of financial instruments  consolidated and non-consolidated  and counterpart information (28)) Total economy Non-financial corporations Financial corporations including all sub-sectors (29) General government including all sub-sectors (30) Households and non-profit institutions serving households (31) Rest of the world including all sub-sectors (32) Stock of financial instruments ESA S.1 S.11 S.12 S.13 S.14 + S.15 S.2 Financial assets AF.A x x x x x x Monetary gold and special drawing rights (SDRs) AF.1 x x x x x x Monetary gold AF.11 x x x x x x SDRs AF.12 x x x x x x Currency and deposits AF.2 x x x x x x Currency AF.21 x x x x x x Transferable deposits AF.22 x x x x x x Other deposits AF.29 x x x x x x Securities other than shares AF.3 x x x x x x Securities other than shares, excluding financial derivatives AF.33 x x x x x x Short-term securities other than shares, excluding financial derivatives AF.331 x x x x x x Long-term securities other than shares, excluding financial derivatives AF.332 x x x x x x Financial derivatives AF.34 x x x x x x Loans AF.4 x x x x x x Short-term AF.41 x x x x x x Long-term AF.42 x x x x x x Shares and other equity AF.5 x x x x x x Shares and other equity, excluding mutual funds shares AF.51 x x x x x x Quoted shares AF.511 x x x x x x Unquoted shares AF.512 x x x x x x Other equity AF.513 x x x x x x Mutual funds shares AF.52 x x x x x x Insurance technical reserves AF.6 x x x x x x Net equity of households in life insurance and pension funds reserves AF.61 x x x x x x Net equity of households in life insurance reserves AF.611 x x x x x x Net equity of households in pension funds reserves AF.612 x x x x x x Prepayment of insurance premiums and reserves for outstanding claims AF.62 x x x x x x Other accounts receivable AF.7 x x x x x x Trade credits and advances AF.71 x x x x x x Other AF.79 x x x x x x Liabilities AF.L x x x x x x Currency and deposits AF.2 x x x x x x Currency AF.21 x x x x x x Transferable deposits AF.22 x x x x x x Other deposits AF.29 x x x x x x Securities other than shares AF.3 x x x x x x Securities other than shares, excluding financial derivatives AF.33 x x x x x x Short-term securities other than shares, excluding financial derivatives AF.331 x x x x x x Long-term securities other than shares, excluding financial derivatives AF.332 x x x x x x Financial derivatives AF.34 x x x x x x Loans AF.4 x x x x x x Short-term AF.41 x x x x x x Long-term AF.42 x x x x x x Shares and other equity AF.5 x x x x x x Shares and other equity, excluding mutual funds shares AF.51 x x x x x x Quoted shares AF.511 x x x x x x Unquoted shares AF.512 x x x x x x Other equity AF.513 x x x x x x Mutual funds shares AF.52 x x x x x x Insurance technical reserves AF.6 x x x x x x Net equity of households in life insuranceand pension funds reserves AF.61 x x x x x x Net equity of households in life insurance reserves AF.611 x x x x x x Net equity of households in pension funds reserves AF.612 x x x x x x Prepayment of insurance premiums and reserves for outstanding claims AF.62 x x x x x x Other accounts payable AF.7 x x x x x x Trade credits and advances AF.71 x x x x x x Other AF.79 x x x x x x Financial assets (33) AF.A x x x x x x Liabilities (33) AF.L x x x x x x Net financial assets (33) BF.90 x x x x x x Table 8  Non-financial accounts by sector Code Transactions and Balancing items Sectors S.1 S.11 S.12 S.13 S.14/S.15 S.14 (34) S.15 (34) S.1N S.2 S.21 S.211 S.2111 S.2112 S.212 S.22 Total Economy Non-financial corporations Financial corporations General government Households + non-profit institution serving households Households Non-profit institution serving households Not sectorised Rest of the world European Union Member States of the EU Members of the Monetary Union Non-member of the Monetary Union Institutions of the EU Third countries and international organisations I. Production account/External account of goods and services Resources P.1 Output x x x x x x x P.11  Market Output x x x x x x x P.12  Output for own final use x x x x x x x P.13  Other non-market output x x x x P.7 Imports of goods and services x x x x x x x P.71  Imports of goods x x x x x x x P.72  Imports of services x x x x x x x P.72F  Imports of FISIM D.21  D.31 Taxes less subsidies on products x x R1 Total resources x x x x x x x x x x x x x x x Uses P.2 Intermediate consumption x x x x x x x P.6 Exports of goods and services x x x x x x x P.61  Exports of goods x x x x x x x P.62  Exports of services x x x x x x x P.62F  Exports of FISIM B.1g Gross domestic product/Gross value added x x x x x x x x B.11 External balance of goods and services x x x x x x x U1 Total uses x x x x x x x x x x x x x x x K.1 Consumption of fixed capital x x x x x x x B.1n Net domestic product/Net value added x x x x x x x x II.1.1. Generation of income account Resources B.1g Gross domestic product/Gross value added x x x x x x x x D.3 Subsidies, received x x x x x x x x D.31  Subsidies on products x x D.39  Other subsidies on production x x x x x x x R211 Total resources x x x x x x x x Uses D.1 Compensation of employees x x x x x x x x x x x x x x D.2 Taxes on production and imports, paid x x x x x x x x D.21  Taxes on products x x D.29  Other taxes on production x x x x x x x B.2g_B.3g Gross operating surplus plus gross mixed income x x x x x x x x B.3g  Gross mixed income x x x U211 Total uses x x x x x x x x II.1.2. Allocation of primary income account Resources B.2g_B.3g Gross operating surplus plus gross mixed income x x x x x x x x B.3g  Gross mixed income x x x D.1 Compensation of employees x x x x x x x x x D.11  Wages and salaries x x x x x x x x x D.12  Employers social contributions x x x x x x x x x D.2 Taxes on production and imports, received x x x x x D.21  Taxes on products x x x x x D.211  Value added type taxes (VAT) x x x x x D.212  Taxes and duties on imports excluding VAT x x x x x D.214  Taxes on products, except VAT and import taxes x x x x x D.29  Other taxes on production x x x x x D.4 Property income x x x x x x x x x x x x x x D.41  Interest (35) (36) x x x x x x x x x x x x x x D.42  Distributed income of corporations x x x x x x x x x x x x x x D.43  Reinvested earnings on direct foreign investment x x x x x x x x x x x x x x D.44  Property income attributed to insurance policy holders x x x x x x x x x x x x x x D.45  Rents x x x x x x x R212 Total resources x x x x x x x TINT Total interest (including FISIM) x x x x x x x x x x x x x x Uses D.3 Subsidies, paid x x x x x D.31  Subsidies on products x x x x x D.39  Other subsidies on production x x x x x D.4 Property income x x x x x x x x x x x x x x D.41  Interest (35) (36) x x x x x x x x x x x x x x D.42  Distributed income of corporations x x x x x x x x x x x x D.43  Reinvested earnings on direct foreign investment x x x x x x x x x x x x x x D.44  Property income attributed to insurance policy holders x x x x x x x x x x x x x x D.45  Rents x x x x x x x B.5g Gross national income/Balance of primary income, gross x x x x x x x U212 Total uses x x x x x x x TINT Total interest (including. FISIM) x x x x x x x x x x x x x x II.2. Secondary distribution of income account Resources B.5g Gross national income/Balance of primary income, gross x x x x x x x D.5 Current taxes on income, wealth, etc. x x x x x x x x D.51  Taxes on income x x x x x x x x D.59  Other current taxes x x x x x x x x D.6 Social contributions and benefits x x x x x x x x x x x x x D.61  Social contributions x x x x x x x x x x x x x x D.611  Actual social contributions x x x x x x x D.612  Imputed social contributions x x x x x x x D.62  Social benefits other than social transfers in kind x x x x x x x x x D.63  Social transfers in kind x x x D.7 Other current transfers x x x x x x x x x x x x x x D.71  Net non-life insurance premiums x x x x x x x x x D.72  Non-life insurance claims x x x x x x x x x x x x x D.74  Current international cooperation x x x x x x x x x D.75  Miscellaneous current transfers (36) x x x x x x x x x x x x x x D.751  GNI based fourth own resource x x R22 Total resources x x x x x x x Uses D.5 Current taxes on income, wealth, etc. x x x x x x x x x x x x x D.51  Taxes on income x x x x x x x x x x x D.59  Other current taxes x x x x x x x x x x x x x D.6 Social contributions and benefits x x x x x x x x x x x x x x D.61  Social contributions x x x x x x x x x D.611  Actual social contributions x x x D.612  Imputed social contributions x x x D.62  Social benefits other than social transfers in kind x x x x x x x x x x x x x x D.63  Social transfers in kind x x x x D.7 Other current transfers x x x x x x x x x x x x x x D.71  Net non-life insurance premiums x x x x x x x x x x x x x D.72  Non-life insurance claims x x x x x x x x x D.74  Current international cooperation x x x x x x x x x D.75  Miscellaneous current transfers (36) x x x x x x x x x x x x x x D.751  GNI based fourth own resource x x B.7g Adjusted disposable income x x x x x x x U22 Total uses x x x x x x x D.63  (minus) Social transfers in kind x x x x B.6g Gross disposable income x x x x x x x II.4.1. Use of disposable income account Resources B.6g Gross disposable income x x x x x x x D.8 Adjusted for the change in net equity of households in pension funds x x x x x x x x x R241 Total resources x x x x x x x Uses P.3 Final consumption expenditure x x x x x P.31  Individual consumption expenditure x x x x x P.32  Collective consumption expenditure x x D.8 Adjusted for the change in net equity of households in pension funds x x x x x x x x x x x x x x B.8g Gross saving x x x x x x x B.12 Current external balance x x x x x x x U241 Total uses x x x x x x x III.1.1. Change in net worth due to saving and capital transfers account Changes in net worth B.8g Gross saving x x x x x x x B.12 Current external balance x x x x x x x D.9 Capital transfers x x x x x x x x x x x x x x D.91  Capital taxes x x x x x x x x D.92  Investment grants (36) x x x x x x x x x x x x x D.92 from S212 to S13  Investment grants from EU Institutions to General Government x x D.99  Other capital transfers (36) x x x x x x x x x x x x x x R311 Total change net worth x x x x x x x x x x x x x x Changes in assets D.9 Capital transfers x x x x x x x x x x x x x x D.91  Capital taxes x x x x x x x x x x x x D.92  Investment grants (36) x x x x x x x x x D.92 from S212 to S13  Investment grants from EU Institutions to General Government x x x D.99  Other capital transfers (36) x x x x x x x x x x x x x x K.1 Consumption of fixed capital x x x x x x x B.10.1 Changes in net worth due to saving and capital transfers x x x x x x x x x x x x x x U311 Total changes in assets x x x x x x x x x x x x x x III.1.2. Acquisitions of non-financial assets account Changes net worth B.10.1 Changes in net worth due to saving and capital transfers x x x x x x x x x x x x x x K.1 Consumption of fixed capital x x x x x x x R312 Total change net worth x x x x x x x x x x x x x x Changes in assets P.5 Gross capital formation x x x x x x x P.51  Gross fixed capital formation x x x x x x x P.52  Changes in inventories x x x x x x x P.53  Acquisitions less disposals of valuables x x x x x x x K.2 Acquisitions less disposals of non-produced non financial assets x x x x x x x x x x x x x x B.9 Net lending (+)/Net borrowing (-) x x x x x x x x x x x x x x U312 Total changes in assets x x x x x x x x x x x x x x DB.9 Discrepancy with net lending/net borrowing of financial accounts x x x x x x x x x x x x x x = non relevant cells x = required = voluntary Table 9  Detailed Tax and Social Contribution Receipts by Type of Tax or Social Contribution and Receiving Sub-sector (37) Code Transaction D.2 Taxes on production and imports D.21 Taxes on products D.211 Value added type taxes D.212 Taxes and duties on imports excluding VAT D.2121 Import duties D.2122 Taxes on imports, excluding VAT and import duties D.2122a Levies on imported agricultural products D.2122b Monetary compensatory amounts on imports D.2122c Excise duties D.2122d General sales taxes D.2122e Taxes on specific services D.2122f Profits of import monopolies D.214 Taxes on products, except VAT and import taxes D.214a Excise duties and consumption taxes D.214b Stamp taxes D.214c Taxes on financial and capital transactions D.214d Car registration taxes D.214e Taxes on entertainment D.214f Taxes on lotteries, gambling and betting D.214g Taxes on insurance premiums D.214h Other taxes on specific services D.214i General sales or turnover taxes D.214j Profits of fiscal monopolies D.214k Export duties and monetary comp. amounts on exports D.214l Other taxes on products n.e.c. D.29 Other taxes on production D.29a Taxes on land, buildings or other structures D.29b Taxes on the use of fixed assets D.29c Total wage bill and payroll taxes D.29d Taxes on international transactions D.29e Business and professional licences D.29f Taxes on pollution D.29g Under-compensation of VAT (flat rate system) D.29h Other taxes on production n.e.c. D.5 Current taxes on income wealth, etc. D.51 Taxes on income D.51a + D.51c1 Taxes on individual or household income including holding gains D.51a Taxes on individual or household income excluding holding gains (38) D.51c1 Taxes on individual or household holding gains (38) D.51b + D.51c2 Taxes on the income or profits of corporations including holding gains D.51b Taxes on the income or profits of corporations excluding holding gains (38) D.51c2 Taxes on holding gains of corporations (38) D.51c3 Other taxes on holding gains (38) D.51C Taxes on holding gains D.51D Taxes on winnings from lottery or gambling D.51E Other taxes on income n.e.c. D.59 Other current taxes D.59a Current taxes on capital D.59b Poll taxes D.59c Expenditure taxes D.59d Payments by households for licences D.59e Taxes on international transactions D.59f Other current taxes n.e.c. D.91 Capital Taxes D.91a Taxes on capital transfers D.91b Capital levies D.91c Other capital taxes n.e.c. D.2 + D.5 + D.91 Total tax receipts D.611 Actual social contributions D.6111 Employers' actual social contributions D.61111 Compulsory employers' actual social contributions D.61112 Voluntary employers' actual social contributions D.6112 Employees' social contributions D.61121 Compulsory employees' social contributions D.61122 Voluntary employees' social contributions D.6113 Social contributions by self- and non-employed persons D.61131 Compulsory social contributions by self- and non-employed persons D.61132 Voluntary social contributions by self- and non-employed persons D.612 Imputed social contributions D.995 Capital transfers from general government to relevant sectors representing taxes and social contributions assessed but unlikely to be collected (39) D.99521 Taxes on products assessed but unlikely to be collected (39) D.99529 Other taxes on production assessed but unlikely to be collected (39) D.99551 Taxes on income assessed but unlikely to be collected (39) D.99559 Other current taxes assessed but unlikely to be collected (39) D.9956111 Employers' actual social contributions assessed but unlikely to be collected (39) D.9956112 Employees' social contributions assessed but unlikely to be collected (39) D.9956113 Social contributions by self- and unemployed persons assessed but unlikely to be collected (39) D.99591 Capital taxes assessed but unlikely to be collected (39) D.2 + D.5 + D.91 + D.611  D.995 Total receipts from taxes and social contributions after deduction of amounts assessed but unlikely to be collected D.2 + D.5 + D.91 + D.611 + D.612  D.995 Total receipts from taxes and social contributions (including imputed social contributions) after deduction of amounts assessed but unlikely to be collected In addition, the full detail of the national classification of taxes and social contributions, with corresponding amounts and ESA95 codes, will be provided. Table 10  Tables by industry and by region (NUTS II), current prices Code List of variables Breakdown D.1 1. Compensation of employees A6 P.51 2. Gross fixed capital formation A6 3. Employment in thousands of hours worked ETO  Total A6 EEM  Employees A6 Table 11  Expenditure of General Government by function Code List of variables Function Sub-sector breakdown (40) P.5 + K.2 Gross capital formation + Acquisitions less disposals of non-financial non-produced assets COFOG divisions COFOG groups (41) S.13, S.1311, S.1312, S.1313, S.1314 P.5 Gross capital formation COFOG divisions COFOG groups (41) S.13, S.1311, S.1312, S.1313, S.1314 P.51 of which, gross fixed capital formation (41) COFOG divisions COFOG groups S.13 K.2 Acquisitions less disposals of non-financial non-produced assets COFOG divisions COFOG groups (41) S.13, S.1311, S.1312, S.1313, S.1314 D.1 Compensation of employees COFOG divisions COFOG groups (41) S.13, S.1311, S.1312, S.1313, S.1314 D.3 Subsidies COFOG divisions COFOG groups (41) S.13, S.1311, S.1312, S.1313, S.1314 D.4 Property income (42) COFOG divisions COFOG groups (41) S.13, S.1311, S.1312, S.1313, S.1314 D.4_S.1311 of which, payable to sub-sector Central Government (S.1311) (41) (42) COFOG divisions S.1312, S.1313, S.1314 D.4_S.1312 of which, payable to sub-sector State Government (S.1312) (41) (42) COFOG divisions S.1311, S.1313, S.1314 D.4_S.1313 of which, payable to sub-sector Local Government (S.1313) (41) (42) COFOG divisions S.1311, S.1312, S.1314 D.4_S.13.14 of which, payable to sub-sector Social Security Funds (S.1314) (41) (42) COFOG divisions S.1311, S.1312, S.1313 D.62 + D.6311 + D.63121 + D.63131 Social benefits other than social transfers in kind and social transfers in kind related to expenditure on products supplied to households via market producers, payable COFOG divisions COFOG groups (41) S.13, S.1311, S.1312, S.1313, S.1314 P.2 + D.29 + D.5 + D.8 Intermediate consumption + Other taxes on production + Current taxes on income, wealth, etc.+ Adjustment for the change in net equity of households in pension funds reserves COFOG divisions COFOG groups (41) S.13, S.1311, S.1312, S.1313, S.1314 P.2 Intermediate consumption COFOG divisions COFOG groups (41) S.13, S.1311, S.1312, S.1313, S.1314 D.29 + D.5 + D.8 Other taxes on production + Current taxes on income, wealth, etc.+ Adjustment for the change in net equity of households in pension funds reserves COFOG divisions COFOG groups (41) S.13, S.1311, S.1312, S.1313, S.1314 D.7 Other current transfers (42) COFOG divisions COFOG groups (41) S.13, S.1311, S.1312, S.1313, S.1314 D.7_S.1311 of which, payable to sub-sector Central Government (S.1311) (41) (42) COFOG divisions S.1312, S.1313, S.1314 D.7_S.1312 of which, payable to sub-sector State Government (S.1312) (41) (42) COFOG divisions S.1311, S.1313, S.1314 D.7_S.1313 of which, payable to sub-sector Local Government (S.1313) (41) (42) COFOG divisions S.1311, S.1312, S.1314 D.7_S.13.14 of which, payable to sub-sector Social Security Funds (S.1314) (41) (42) COFOG divisions S.1311, S.1312, S.1313 D.9 Capital transfers (42) COFOG divisions COFOG groups (41) S.13, S.1311, S.1312, S.1313, S.1314 D.92 of which, investment grants (41) COFOG divisions COFOG groups S.13 D.9_S.1311 of which, payable to sub-sector Central Government (S.1311) (41) (42) COFOG divisions S.1312, S.1313, S.1314 D.9_S.1312 of which, payable to sub-sector State Government (S.1312) (41) (42) COFOG divisions S.1311, S.1313, S.1314 D.9_S.1313 of which, payable to sub-sector Local Government (S.1313) (41) (42) COFOG divisions S.1311, S.1312, S.1314 D.9_S.1314 of which, payable to sub-sector Social Security Funds (S.1314) (41) (42) COFOG divisions S.1311, S.1312, S.1313 TE Total expenditure COFOG divisions COFOG groups (41) S.13, S.1311, S.1312, S.1313, S.1314 P.3 Final consumption expenditure COFOG divisions COFOG groups (41) S.13, S.1311, S.1312, S.1313, S.1314 Table 12  Tables by industry and by region (NUTS III) Code List of variables Breakdown B1.g 1. Gross value added at basic prices (current prices) A6 2. Employment (thousands of persons) ETO  Total A6 EEM  Employees A6 Table 13  Households accounts by region (NUTS II) Allocation of primary income account of households (S.14) Code Uses Code Resources D.4 1. Property income B.2/B.3 3. Operating surplus/mixed income B.5n 2. Balance of primary income, net D.1 4. Compensation of employees D.4 5. Property income Secondary distribution of income account of households (S.14) Code Uses Code Resources D.5 6. Current taxes on income, wealth, etc. B.5 10. Balance of primary income, net D.61 7. Social contributions D.62 11. Social benefits other than social benefits in kind D.7 8. Other current transfers D.7 12. Other current transfers B.6n 9. Disposable income, net Table 15  Supply table at basic prices, including transformation into purchasers' prices (current prices and prices of the previous year) n = 60, m = 60 Industries (NACE A60) 1 2 3 4 ¦ n Ã £ (1) Imports cif Total supply at basic prices Trade and transport margins Taxes less subsidies on products Total supply at purchasers' prices (1) (2) (3) (4) (5) (6) (7) 1 2 3 4    Products (CPA)    m (1) Output by product and by industry at basic prices a) Intra EU cif (43) (44) b) From members of the EMU cif (43) c) From non-members of the EMU cif (43) d) Extra EU cif (43) (44) e) Total Ã £ (1) Total output by industry Adjust. Items: (2)  Cif/fob adjustments on imports     Direct purchase abroad by residents    (1) + (2) Total of which: (3)  Market output,      Output for own final use,  Other non-market output,     Table 16  Use table at purchasers' prices (current prices and prices of the previous year) n = 60, m = 60 Industries (NACE A60) 1 2 3 ¦ n Ã £ (1) Final uses a) b) c) d) e) f) g) h) i) j) Ã £ (3) Ã £ (1) + Ã £ (3) (1) (2) (3) (4) (5) 1 2 3    Products (CPA)  n (1) Intermediate consumption at purchasers' prices by product and by industry Final uses at purchasers' prices: Final consumption expenditure: a) by households b) by NPISH c) by government d) total Gross capital formation: e) gross fixed capital formation f) changes in inventories g) acquisitions less disposals of valuables (45) Exports fob (46): h) intra EU (45)  to members of the EMU (45)  to non-members of the EMU (45) i) extra EU (45) j) total Ã £ (1) (2) Total intermediate consumption by industry Total final uses by type Total use Adjustment items: (3)  Cif/fob adjustments on exports,  only exports only exports  Direct purchases abroad by residents,  only final consumption expenditure of households only final consumption expenditure of households  Purchases on the domestic territory by non-resident,  only final consumption expenditure of households and exports only final consumption expenditure of households and exports Ã £ (2) + Ã £ (3) (4)  Compensation of employees (47), Wages and salaries (47)  Other net taxes on production (47),  Consumption of fixed capital (47),  Operating surplus, net (47),  Operating surplus, gross (47),  Mixed income, gross (45) (47), (5) Value added at basic prices (6) Total output at basic prices (7) Supplementary data:  Fixed capital formation (45) (47),  Fixed capital stock (45) (47),  Labour input (thousands of persons) (45), (8) Table 17  Symmetric input-output table at basic prices (product by product (48)) (current prices) n = 60 Products 1 2 3 ¦ n Ã £ (1) Final uses a) b) c) d) e) f) g) h) i) j) Ã £ (3) Ã £ (1) + Ã £ (3) (1) (2) (3) (4) (5) 1 2 3    Products  n (1) Intermediate consumption at basic prices (product by product) Final uses at basic prices: Final consumption expenditure: a) by households b) by NPISH c) by government d) total Gross capital formation: e) gross fixed capital formation f) changes in inventories g) changes in valuables (49) Exports fob (50): h) intra EU (49)  to members of the EMU (49)  to non-members of the EMU (49) i) extra EU (49) j) total Ã £ (1) (2) Total intermediate consumption at basic prices by product Final use by type at basic prices Total use at basic prices Taxes less subsidies on products (3) Net taxes on products by product Net taxes on products by type of final use Total net taxes on production Ã £ (1) + (3) (4) Total intermediate consumption at purchasers' prices by product Total final uses by type at purchasers' prices Total use at purchasers' prices Compensation of employees Wages and salaries  Other net taxes on production,  Consumption of fixed capital,  Operating surplus, net,  Operating surplus, gross,  Mixed income, gross (49), (5) Value added at basic prices (6) Total output at basic prices (7) Imports intra EU (49) (50)  imports from members of the EMU (49),  imports from non-members of the EMU (49), Imports extra EU (49) (50) (8) Ã £ (8) (9) Imports cif by product Total supply at basic prices (10) Supply at basic prices by product Table 18  Symmetric input-output table for domestic output at basic prices (product by product (51)) (current prices) n = 60 Products 1 2 3 ¦ n Ã £ (1) Final uses a) b) c) d) e) f) g) h) i) j) Ã £ (3) Ã £ (1) + Ã £ (3) (1) (2) (3) (4) (5) 1 2 3    Products   n (1) For domestic output: Intermediate consumption at basic prices (product by product) Final uses at basic prices: Final consumption expenditure: a) by households b) by NPISH c) by government d) total Gross capital formation: e) gross fixed capital formation f) changes in inventories g) changes in valuables (52) Exports fob (53): h) intra EU (52)  to members of the EMU (52)  to non-members of the EMU (52) i) extra EU (52) j) total Ã £ (1) (2) Total intermediate consumption of domestic output at basic prices by product Final use of domestic output at basic prices Total domestic output at basic prices Use of imported products (3) Total intermediate consumption of imported products by product, cif Final use of imported products, cif Total imports Taxes les subsidies on products (4) Net taxes on products for intermediate consumption by product Net taxes on products by type of final use Total net taxes on products Ã £ (1) + (3) + (4) (5) Total intermediate consumption at purchasers' prices by product Total final uses by type at purchasers' prices Total use at purchasers' prices Compensation of employees Wages and salaries  Other net taxes on production,  Consumption of fixed capital,  Operating surplus, net,  Mixed income, gross (52),  Operating surplus, gross, (6) Value added at basic prices (7) Total output at basic prices (8) Table 19  Symmetric input-output table for imports at basic prices (product by product (54)) cif (current prices) n = 60 Products 1 2 3 ¦ n Ã £ (1) Final uses a) b) c) d) e) f) g) h) i) j) Ã £ (3) Ã £ (1) + Ã £ (3) (1) (2) (3) (4) (5) 1 2 3    Products   n (1) For imports: Intermediate consumption at basic prices (product by product) Final uses at basic prices cif: Final consumption expenditure: a) by households b) by NPISH c) by government d) total Gross capital formation: e) gross fixed capital formation f) changes in inventories g) changes in valuables (55) Exports fob (56) h) intra EU (55)  to members of the EMU (55)  to non-members of the EMU (55) i) extra EU (55) j) total Ã £ (1) (2) Total intermediate consumption of imports at basic prices by product Final use of imports at basic prices Total import Table 20  Cross classification of fixed assets by industry and by asset Code List of variables Breakdown Industries (57) Breakdown Assets Unit AN.11g 1. Fixed assets, gross A17/A31/A60 AN_F6  Current replacement costs,  Constant replacement costs, AN.11n 2. Fixed assets, net A17/A31/A60 AN_F6  Current replacement costs,  Constant replacement costs, Table 22  Cross classification of gross fixed capital formation by industry and by product Code List of variables Breakdown Industries (58) Breakdown Assets Unit P.51 1. Gross fixed capital formation A17/A31/A60 AN_F6  Current prices,  Previous year's prices and chain-linked volumes, Table 26  Balance sheets for non-financial assets Code List of variables (59) Breakdown Sectors AN.1 1. Produced assets S.1, S.11, S.12, S.13, S.14 + S.15 AN.11 2. Fixed assets S.1, S.11, S.12, S.13, S.14 + S.15 AN.111 3. Tangible fixed assets S.1, S.11, S.12, S.13, S.14 + S.15 AN.1111 4. Dwellings S.1, S.11, S.12, S.13, S.14 + S.15 AN.1112 5. Other buildings and structures S.1, S.11, S.12, S.13, S.14 + S.15 AN.11121 6. Non-residential buildings S.1, S.11, S.12, S.13, S.14 + S.15 AN.11122 7. Other structures S.1, S.11, S.12, S.13, S.14 + S.15 AN.1113 8. Machinery and equipment S.1, S.11, S.12, S.13, S.14 + S.15 AN.1114 9. Cultivated assets S.1, S.11, S.12, S.13, S.14 + S.15 AN.112 10. Intangible fixed assets S.1, S.11, S.12, S.13, S.14 + S.15 AN.1121 11. Mineral exploration S.1, S.11, S.12, S.13, S.14 + S.15 AN.1122 12. Computer software S.1, S.11, S.12, S.13, S.14 + S.15 AN.1123 13. Entertainment, literary or artistic originals S.1, S.11, S.12, S.13, S.14 + S.15 AN.1129 14. Other intangible fixed assets S.1, S.11, S.12, S.13, S.14 + S.15 AN.12 15. Inventories S.1, S.11, S.12, S.13, S.14 + S.15 AN.13 16. Valuables S.1, S.11, S.12, S.13, S.14 + S.15 AN.2 17. Non-produced assets S.1, S.11, S.12, S.13, S.14 + S.15 AN.21 18. Tangible non-produced assets S.1, S.11, S.12, S.13, S.14 + S.15 AN.211 19. Land S.1, S.11, S.12, S.13, S.14 + S.15 AN.212 20. Subsoil assets S.1, S.11, S.12, S.13, S.14 + S.15 AN.213 + AN.214 21. Non-cultivated biological resources and water resources S.1, S.11, S.12, S.13, S.14 + S.15 AN.22 22. Intangible non-produced assets S.1, S.11, S.12, S.13, S.14 + S.15 DEROGATIONS BY MEMBER STATE 1. BELGIUM 1.1. Derogations for tables Table No Variable/item Derogation Period covered by the derogation First transmission in 1 All variables/items: previous year's prices and chain-linked volumes  quarterly Years 1990-1994: first transmission in 2008 1990-1994 2008 1 All variables/items: previous year's prices and chain-linked volumes  annual Years 1980-1994: first transmission in 2008 1980-1994 2008 3 All variables/items: previous year's prices and chain-linked volumes Years 1980-1994: first transmission in 2008 1980-1994 2008 3 Industry breakdown A60 Years 1990-1994: not to be transmitted 1990-1994 Not to be transmitted 5 All variables/items: previous year's prices and chain-linked volumes Years 1980-1994: first transmission in 2008 1980-1994 2008 5 COICOP groups and divisions Years 1980-1994: not to be transmitted 1980-1994 Not to be transmitted 1.2. Derogations for single variables/items in the tables Table No Variable/item Derogation Period covered by the derogation First transmission in 1 Gross Fixed Capital Formation: breakdown AN_F6 First transmission in 2015 1990-2014 2015 1 Hours worked for self-employed  quarterly Years 2000-2006: first transmission in 2008 2000-2006 2008 Years 1990-1999: not to be transmitted 1990-1999 Not to be transmitted 1 Households final consumption: breakdown by durability  quarterly Years 1995-2007: first transmission 2008 1995-2007 2008 Years 1990-1994: not to be transmitted 1990-1994 Not to be transmitted 3 P.1, P.2, K.1, B.2n + B.3n, D.29-D.39, D.11: breakdown A31 Years 1980-1994: first transmission 2008 1980-1994 2008 3 Capital formation: breakdown A31 Years 1980-1994: first transmission in 2008 1980-1994 2008 3 Employees and self-employed: breakdown A31  hours worked Years 1990-1994: not to be transmitted 1990-1994 Not to be transmitted 6, 7 Flows and stocks of derivatives (F.34, A.F.34) First transmission in 2015 1995-2014 2015 10 Gross Fixed Capital Formation: regional breakdown of P.51 for industries L-P First transmission in 2008 1995-2006 2008 10 Employment total: hours worked Years 2000-2008: first transmission 2010 2000-2008 2010 Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 20 Fixed assets: breakdown AN_F6 First transmission in 2015 2000-2013 2015 2. BULGARIA 2.1. Derogations for tables Table No Variable/item Derogation Period covered by the derogation First transmission in All tables concerned All variables/items Backward data before 1995: not to be transmitted Before 1995 Not to be transmitted 1 All variables/items seasonally and working days  adjusted Years 1995-1997: not to be transmitted 1995-1997 Not to be transmitted Years 1998-2007: first transmission in 2008 1998-2007 2008 2 All variables/items Years 1999-2001: first transmission in 2008 1999-2001 2008 Years 1998: first transmission in 2009 1998 2009 Years 1995-1997: first transmission in 2010 1995-1997 2010 3 All variables/item Years 1995-1997: not to be transmitted 1995-1997 Not to be transmitted 5 All variables/item  Previous year's prices and chain-linked volumes Years 1995-1997: first transmission in 2010 1995-1997 2010 6 All variables/item Years 1995-2000 not to be transmitted 1995-2000 Not to be transmitted Year 2005: transmission at T + 21 months 2005 Years 2006-2009: transmission at T + 13 months 2006-2009 First transmission at T + 9 months in 2011 2011 7 All variables/item Years 1995-1999 not to be transmitted 1995-1999 Not to be transmitted Year 2005: transmission at T + 21 months 2005 Years 2006-2009: transmission at T + 13 months 2006-2009 First transmission at T + 9 months in 2011 2011 8 All variables/item Years 2002-2005: first transmission in 2007 2002-2005 2007 Years 1999-2001: first transmission in 2008 1999-2001 2008 Years 1998: first transmission in 2009 1998 2009 Years 1995-1997: first transmission in 2010 1995-1997 2010 Year 2006, 2007: transmission at T + 20 months Year 2008, 2009: transmission at T + 12 months First transmission at T + 9 months in 2011 2011 9 All variables/item Year 1999: first transmission in 2008 1999 2008 Year 1998: first transmission in 2009 1998 2009 Years 1995-1997: first transmission in 2010 1995-1997 2010 10 All variables Year 1995: first transmission in 2009 1995 2009 11 All variables Years 2003: first transmission in 2007 2003 2007 Years 2000-2002: first transmission in 2008 2000-2002 2008 Years 1998-1999: first transmission in 2010 1998-1999 2010 Years 1995-1997: not to be transmitted 1995-1997 Not to be transmitted 12 All variables Year 1995: first transmission in 2009 1995 2009 13 All variables Year 1995-1999: Not to be transmitted 1995-1999 Not to be transmitted Year 2000-2005: first transmission in 2008 2000-2005 2008 Year 2005-2006: transmission at T + 36 months 2005-2006 First transmission at T + 24 months in 2009 2009 15, 16 All variables: current prices Years 2000-2004: first transmission in 2008 2000-2004 2008 Years 2005-2006: first transmission in 2009 2005-2006 2009 15, 16 All variables: prices of the previous year Year 2000: not to be transmitted 2000 Not to be transmitted Years 2001-2007: first transmission in 2010 2001-2007 2010 17, 18 All variables Year 2005: first transmission in 2009 2005 2009 19 All variables Year 2005: first transmission in 2009 2005 2009 20 All variables Years 2000-2002: not to be transmitted 2000-2002 Not to be transmitted Years 2003-2009: first transmission in 2012 2003-2009 2012 22 All variables Years 2005: first transmission in 2008 2005 2008 Years 2000-2004: first transmission in 2010 2000-2004 2010 Years 1998-1999: first transmission in 2011 1998-1999 2011 Years 1995-1997: not to be transmitted 1995-1997 Not to be transmitted 26 All variables Years 1995-2002: not to be transmitted 1995-2002 Not to be transmitted Years 2003-2009: first transmission in 2012 2003-2009 2012 2.2. Derogations for single variables/items in the tables Table No Variable/item Derogation Period covered by the derogation First transmission in 1 Gross Fixed Capital Formation: breakdown AN_F6 Years 2000-2009: first transmission in 2010 2000-2009 2010 Years 1995-1999: first transmission in 2012 1995-1999 2012 1 Households final consumption expenditure (P.3): breakdown by durability  quarterly Years 2001-2007: first transmission in 2008 2001-2007 2008 Years 1995-2000: first transmission in 2010 1995-2000 2010 1 Households final consumption expenditure (P.3): breakdown by durability  annual Years 2001-2007: first transmission in 2008 2001-2007 2008 Years 1995-2000: first transmission in 2010 1995-2000 2010 1 Acquisitions less disposals of valuables (P.53) Years 1995-2008: not to be transmitted 1995-2008 Not to be transmitted First transmission in 2010 2009 2010 1 Exports (P.6) and imports (P.7): geographical breakdown for services Years 2005-2006: first transmission in 2008 2005-2006 2008 1 Consumption of fixed capital (K.1)  previous year's prices and chain-linked volumes Years 1995-2008: first transmission in 2009 1995-2008 2009 1 Population and employment data Years 1995-1999: first transmission in 2008 1995-1999 2008 1 Compensation of employees working in resident production units and compensation of resident employees (D.1) Gross wages and salaries (D.11) Years 1995-1999: first transmission in 2008 1995-1999 2008 1 Adjustments for the change in net equity of households in pension funds reserves (D.8)  quarterly Years 1995-2010: not to be transmitted 1995-2010 Not to be transmitted First transmission in 2012 2011 2012 1 FISIM allocation to all accounts  quarterly Years 1995-2001: first transmission in 2011 1995-2001 2011 1 FISIM allocation to all accounts  annual Years 1995-2001: first transmission in 2011 1995-2001 2011 2 Payments for other non-market output (P.131) Years 2000-2008: first transmission in 2009 2000-2008 2009 Years 1995-1999: first transmission in 2011 1995-1999 2011 3 Net operating surplus and net mixed income: breakdown by industry Years 1998-1999: first transmission in 2009 1998-1999 2009 3 Other taxes less other subsidies on production (D.29-D.39): breakdown by industry Years 2000-2001: first transmission in 2008 2000-2001 2008 Years 1998-1999: first transmission in 2009 1998-1999 2009 3 Consumption of fixed capital (K.1): breakdown by industry  previous year's prices and chain-linked volumes Years 1998-2008: first transmission in 2009 1998-2008 2009 3 Gross capital formation: breakdown by industry (P.5) Years 2005-2009: first transmission in 2010 2005-2009 2010 Years 2000-2004: first transmission in 2012 2000-2004 2012 Gross fixed capital formation: breakdown by industry (P.51) Years 1998-1999: first transmission in 2013 1998-1999 2013 3 Changes in inventories and acquisition less disposals of valuables (P.52 + P.53): breakdown by industry Years 2005-2009: first transmission in 2010 2005-2009 2010 Years 2000-2004: first transmission in 2012 2000-2004 2012 Years 1998-1999: first transmission in 2013 1998-1999 2013 3 Employment by industry breakdown A17 Years 1998-1999: first transmission in 2008 1998-1999 2008 Employment by industry breakdown A60 Years 2000-2006: first transmission in 2009 2000-2006 2009 3 Compensation of employees: breakdown by industry (D.1) Years 1998-1999: first transmission in 2009 1998-1999 2009 Wages and salaries: breakdown by industry (D.11) 5 Narcotics (CP023) First transmission in 2016 2015 2016 Prostitution (CP122) Years 1995-2014 not to be transmitted 1995-2014 Not to be transmitted 6 Variables: F.34 Financial derivatives: sectors S.11, S.123, S.124, S.125, S.13, S.15, S.2 Years 2001-2007: not to be transmitted 2001-2007 Not to be transmitted F.34 Financial derivatives: sectors S.121 and S.122 Years 2001-2003: not to be transmitted 2001-2003 Not to be transmitted F.52 Mutual funds shares Years 2001-2007: not to be transmitted 2001-2007 Not to be transmitted 7 Variables: AF.34 Financial derivatives: sectors S.11, S.123, S.124, S.125, S.13, S.15, S.2 Years 2000-2006: not to be transmitted 2000-2006 Not to be transmitted AF.34 Financial derivatives: sectors S.121 and S.122 Years 2000-2002: not to be transmitted 2000-2002 Not to be transmitted AF.52 Mutual funds shares Years 2000-2006: not to be transmitted 2000-2006 Not to be transmitted 8 Acquisitions less disposals of valuables (P.53) Year 1995-2008: not to be transmitted 1995-2008 Not to be transmitted First transmission in 2010 2009 2010 8 Investment grants Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 9 Variables: D.29F Taxes on pollution Backward data 1995-1999 not to be transmitted 1995-1999 Not to be transmitted D.214F Taxes on lotteries, gambling and betting Backward data 1995-1998 not to be transmitted 1995-1998 Not to be transmitted 10 Gross fixed capital formation (P.51) Years 2005-2006: first transmission in 2009 2005-2006 2009 Years 2000-2004: first transmission in 2011 2000-2004 2011 Years 1998-1999: first transmission in 2012 1998-1999 2012 Years 1995-1997: not to be transmitted 1995-1997 Not to be transmitted 3. CZECH REPUBLIC 3.1. Derogations for tables Table No Variable/item Derogation Period covered by the derogation First transmission in All tables concerned All variables/items Backward data before 1995: not to be transmitted Before 1995 Not to be transmitted 6, 7 All variables  consolidated Years 1995-2007: first transmission in 2008 1995-2007 2008 6, 7 All variables  non consolidated Year 2006: first transmission in 2008 2006 2008 11 All variables Years 1995-2001: first transmission in 2008 1995-2001 2008 3.2. Derogations for single variables/items in the tables Table No Variable/item Derogation Period covered by the derogation First transmission in 8 Sector S.2: geographical breakdown Years 2002-2003: first transmission in 2008 2002-2003 2008 3 Changes in inventories (P.52): previous year's prices and chain-linked volumes Years 1995-2007: first transmission in 2008 1995-2007 2008 4. DENMARK 4.1. Derogations for tables Table No Variable/item Derogation Period covered by the derogation First transmission in 8 All variables Years 2006-2007: transmission at t + 12 2006-2007 13 Household sector S.14 + S.15 to be provided 1995 onwards 4.2. Derogations for single variables/items in the tables Table No Variable/item Derogation Period covered by the derogation First transmission in 1 Split between taxes (D.21) and subsidies (D.31) on products: previous year's prices and chain-linked volumes  annual Years 1990-2009: first transmission in 2010 1990-2009 2010 Years 1980-1989: not to be transmitted 1980-1989 Not to be transmitted 2 Variables: First transmission in 2015 2014 2015 Market output and output for own final use (P.11 + P.12) Other non-market output (P.13) Payment for other non-market output (P.131) Years 1995-2013: not to be transmitted 1995-2013 Not to be transmitted 5 Narcotics (023) and Prostitution (122) Years 1980-2013: first transmission in 2014 1980-2013 2014 5 Split of Education (100) into pre-primary and primary education (101), secondary education (102), Post-secondary non-tertiary education (103), Tertiary education (104) First transmission in 2015 2014 2015 Years 1980-2013: not to be transmitted 1980-2013 Not to be transmitted 6, 7 Variables: F.11 Monetary gold F.12 Special drawing rights (SDRs) F.21 Currency F.22 Transferable deposits F.29 Other deposits F.33 Securities other than shares, excluding financial derivatives F.331 Short-term securities other than shares, excluding financial derivatives F332 Long-term securities other than shares, excluding financial derivatives F.34 Financial derivatives F.41 Short-term F.42 Long- term F.51 Shares and other equity, excluding mutual fund shares F.511 Quoted shares F.512 Unquoted shares F.513 Other equity F.52 Mutual funds shares F.611 Net equity of households in life insurance reserves F.612 Net equity of households pension funds reserves F.71 Trade credits and advances F.79 Other Years 2004-2007: first transmission in 2008 2004 onwards 2008 Years 1995-2003: not to be transmitted 1995-2003 Not to be transmitted 8 Split between taxes and duties on import excluding VAT (D.212) and taxes on products except VAT and import taxes (D.214) First transmission in 2015 2014 2015 Split of output (P.1) for sectors S.13 general government and S.1 total economy Year 1995-2013 not to be transmitted 1995-2013 Not to be transmitted 9 Split between taxes and duties on import excluding VAT (D.212) and taxes on products except VAT and import taxes (D.214) First transmission in 2015 2014 2015 Taxes on imports, excluding VAT and import duties (D2122) for general government (S13) and sub-sectors. Excise duties (D.2122C) Years 1995-2013: not to be transmitted 1995-2014 Not to be transmitted 15 Market output First transmission in 2015 2014 2015 Other non-market output Years 1995-2013: not to be transmitted 1995-2013 Not to be transmitted 5. GERMANY 5.1. Derogations for tables Table No Variable/item Derogation Period covered by the derogation First transmission in All tables concerned All variables/items Backward data before 1991: Former territory of the Federal Republic of Germany before unification Before 1991 3 Breakdown A17 Transmission at T + 9 months 1980 onwards Breakdown A31 Transmission at T + 21 months 5.2. Derogations for single variables/items in the tables Table No Variable/item Derogation Period covered by the derogation First transmission in 1 AN_F6 breakdown of Gross Fixed Capital Formation (P.51) in AN11131 Transport equipment and AN11132 Other machinery and equipment Transmission in August of year t + 1 1991 onwards Not to be transmitted Year 1990: not to be transmitted 1990 2 Breakdown of other non-market output (P.13) into P.131 and P.132 Years 1995 onwards: not to be transmitted 1995 onwards Not to be transmitted 3 Gross capital formation (P.5), changes in inventories and net acquisition of valuables (sum of P.52 + P.53): breakdowns Not to be transmitted 1980 onwards Not to be transmitted 3 Gross fixed capital formation (P.51): breakdown Breakdown by industry only for new fixed assets  1980 onwards 3 Employment: breakdown A31  hours worked Backward data before 2002 not to be transmitted 1980-2001 Not to be transmitted 3 Employees for sector Government , persons Transmission at T + 12 months 1980 onwards 6 F.511 Quoted shares F.512 Unquoted shares F.71 Trade credits and advances F.79 Other Years 1995-2007: first transmission in 2008 1995-2007 2008 7 AF.511 Quoted shares AF.512 Unquoted shares AF.71 Trade credits and advances AF.79 Other Years 1995-2007: first transmission in 2008 1995-2007 2008 9 All variables: breakdown by letter Not to be transmitted Not to be transmitted 10 Employment in hours worked at NUTS II Years 1995-2003: not to be transmitted 1995-2003 Not to be transmitted 10 Compensation of employees (D.1) Year 1995: not to be transmitted 1995 Not to be transmitted 10 Gross fixed capital formation Years 1995-2001: not to be transmitted Breakdown by industry only for new fixed assets  1995-2001 Not to be transmitted 12 Value added (B.1g): breakdown by industry; Employment: breakdown A6 Year 1995: breakdown A3 only 1995 13 Household sector S.14 + S.15 to be provided 20, 22 Breakdown AN_F6 Not to be transmitted; AN_F6 breakdown transmitted instead Not to be transmitted 6. ESTONIA 6.1. Derogations for tables Table No Variable/item Derogation Period covered by the derogation First transmission in All tables concerned All variables/items Backward data before 1995: not to be transmitted Before 1995 Not to be transmitted 3 All variables except employment (persons) Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 5 All variables; breakdown by purpose Years 1995-1996: not to be transmitted 1995-1996 Not to be transmitted 12 All variables Year 1995: not to be transmitted 1995 Not to be transmitted 15, 16 All variables: previous year's prices Year 2000: not to be transmitted 2000 Not to be transmitted Years 2001-2006: first transmission in 2009 2001-2006 2009 22 All variables Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 26 All variables First transmission in 2008 2000-2006 2008 Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 6.2. Derogations for single variables/items in the tables Table No Variable/item Derogation Period covered by the derogation First transmission in 1 Employment: hours worked Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 1 Households final consumption expenditure (P.3): breakdown by durability  quarterly Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 1 Households final consumption expenditure (P.3): breakdown by durability  annual Years 1995-1997: not to be transmitted 1995-1997 Not to be transmitted 1 Exports (P.6) and imports (P.7): geographical breakdown Years 1995-2002: not to be transmitted 1995-2002 Not to be transmitted 8 Sector S.2: geographical breakdown Year 2002: not to be transmitted 2002 Not to be transmitted 10 Employment: hours worked Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 7. GREECE 7.1. Derogations for tables Table No Variable/item Derogation Period covered by the derogation First transmission in 1 All variables  quarterly Years 1990-1994: first transmission in 2008 1990-1994 2008 1 All variables  annual Years 1988-1994: first transmission in 2008 1988-1994 2008 1 All variables (excluding items 2, 3, 4, 9, 10, 11, 16, 17, 18, 19, 20, 21, 23, 27 total)  annual Years 1980-1987: not to be transmitted 1980-1987 Not to be transmitted 3 All variables Years 1988-1994: first transmission in 2008 1988-1994 2008 Years 1980-1987: not to be transmitted 1980-1987 Not to be transmitted 5 All variables Years 1988-1994: first transmission in 2008 1988-1994 2008 Years 1980-1987: not to be transmitted 1980-1987 Not to be transmitted 15, 16 All variables Years 2000-2005: first transmission in 2008 2000-2005 2008 17, 18, 19 All variables Years 2000 and 2005: first transmission in 2008 2000 and 2005 2008 7.2. Derogations for single variables/items in the tables Table No Variable/item Derogation Period covered by the derogation First transmission in 1 Income, saving and net lending: items 16 to 26  quarterly First transmission at T + 70 days in 2008 1995 onwards 2008 Years 1990-1994: first transmission in 2011 1990-1994 2011 1 Income, saving and net lending: items from 16 to 25  annual Years 1988-1994: first transmission in 2010 1988-1994 2010 1 Population, employment of residents  quarterly Years 1990-1994: first transmission in 2008 1990-1994 2008 1 Population, employment of residents,  annual Years 1988-1994: first transmission in 2008 1988-1994 2008 1 Employment  quarterly Years 1990-1994: first transmission in 2011 1990-1994 2011 1 Employment  annual Years 1988-1994: first transmission in 2010 1988-1994 2010 1 Household consumption expenditure: breakdown by durability  quarterly Years 1990-1999: not to be transmitted 1990-1999 Not to be transmitted 1 Household consumption expenditure: breakdown by durability  annual Years 1980-1989: not to be transmitted 1980-1989 Not to be transmitted 1 Exports (P.6) and imports (P.7): geographical breakdown: quarterly Years 1990-1994: not to be transmitted 1990-1994 Not to be transmitted 1 Final consumption expenditure of NPISH  quarterly Years 1990-1993: not to be transmitted 1990-1993 Not to be transmitted 1 Final consumption expenditure of NPISH  annual Years 1988-1993: not to be transmitted 1988-1993 Not to be transmitted 1 Acquisition less disposals of valuables Year 2014: first transmission in 2015 2014 2015 Years 1990-2013: not to be transmitted 1990-2013 Not to be transmitted 1 Adjustments for the changes in net equity of households in pension funds reserves  quarterly First transmission in 2015 2014 2015 Acquisition less disposals of non-financial non-produced assets  quarterly Years 1990-2013: not to be transmitted 1990 Not to be transmitted 1 Adjustments for the changes in net equity of households in pension funds reserves  annual First transmission in 2010 1995-2009 2010 Backward data 1980-1994: not to be transmitted 1980-1994 Not to be transmitted 1 Acquisition less disposals of non-financial non-produced assets  annual First transmission in 2010 1995-2009 2010 Backward data 1980-1994: not to be transmitted 1980-1994 Not to be transmitted 3 Acquisitions less disposals of valuables First transmission in 2015 2014 2015 Years 1980-2013: not to be transmitted 1980-2013 Not to be transmitted 8 Sector S.2 geographical breakdown Years 1999-2007: first transmission in 2008 1999-2007 2008 26 Dwellings (AN.1111) Years 1995-2006: first transmission in 2008 1995-2006 2008 8. SPAIN 8.1. Derogations for tables Table No Variable/item Derogation Period covered by the derogation First transmission in 3 All variables except consumption of fixed capital (K.1), net operating surplus and net mixed income (B.2n + B.3n) Years 1990-1994: first transmission in 2008 1990-1994 2008 Years 1980-1989: first transmission in 2009 1980-1989 2009 5 All variables Years 1980-1994: first transmission in 2008 1980-1994 2008 8 All variables Years 1995-1999: first transmission in 2007 1995-1999 2007 15, 16 All variables: previous year's prices Years 2002-2004: first transmission in 2008 2002-2004 2008 17, 18, 19 All variables Year 2005: transmission in 2009 2005 2009 20 All variables Years 2000-2008: first transmission in 2010 2000-2008 2010 22 All variables Years 2000-2006: first transmission in 2008 2000-2006 2008 Years 1995-1999: first transmission in 2009 1995-1999 2009 26 All variables Years 2000-2008: first transmission in 2010 2000-2008 2010 Years 1995-1999 not to be transmitted 1995-1999 Not to be transmitted 8.2. Derogations for single variables/items in the tables Table No Variable/item Derogation Period covered by the derogation First transmission in 1 Income, saving and net lending: items 16 to 26  quarterly Years 1990-1994: first transmission in 2008 1990-1994 2008 1 Employment: breakdown A6  annual Years 1990-1994: first transmission in 2008 1990-1994 2008 1 Employment: breakdown A6 quarterly Years 1990-1994: first transmission in 2008 1990-1994 2008 1 Imports and exports: geographical breakdown  annual Transmission at t + 160 1 Split between taxes and subsidies on products: previous year's prices and chain-linked volumes -annual Years 1990-1999: first transmission in 2008 1990-1999 2008 Years 1980-1989: first transmission in 2009 1980-1989 2009 1 Acquisition less disposals of valuables (P.53)  quarterly Years 1990-1999: first transmission in 2008 1990-1999 2008 1 Acquisition less disposals of valuables (P.53)  annual Years 1990-1999: first transmission in 2008 1990-1999 2008 Years 1980-1989: first transmission in 2009 1980-1989 2009 3 Consumption of fixed capital (K.1), net operating surplus and net mixed income (B.2n + B.3n) Years 2000-2007: first transmission in 2008 2000-2007 2008 Years 1980-1999: not to be transmitted 1980-1999 Not to be transmitted 16 Consumption of fixed capital (K.1) First transmission in 2008 2000-2005 2008 17, 18 Consumption of fixed capital (K.1) Year 2000: first transmission in 2008 2000 2008 Year 2005 first transmission in 2009 2005 2009 9. FRANCE 9.1. Derogations for tables Table No Variable/item Derogation Period covered by the derogation First transmission in 3 All variables: breakdown by industry A31, A60 Years 1980-1998: first transmission in 2011 1980-1998 2011 20 All variables: breakdown AN_F6 by industry A17 Years 2000-2008: first transmission 2011 2000-2008 2011 9.2. Derogations for single variables/items in the tables Table No Variable/item Derogation Period covered by the derogation First transmission in 1 Employment: breakdown by industry, A6  annual Years 1980-1989: first transmission in 2011 1980-1989 2011 1 Gross value added (B.1g): breakdown A6  annual Years 1980-1998: first transmission in 2011 1980-1998 2011 1 Gross Fixed Capital Formation (P.51): breakdown by AN_F6: annual Years 1980-2007: first transmission 2008 1980-2007 2008 1 Gross Fixed Capital Formation (P.51): breakdown by AN_F6: quarterly Years 1990-2011: first transmission in 2011 1990-2011 2011 1 Compensation of employees (D.1), wages and salaries (D.11): breakdown A6  annual Years 1980-1998: first transmission in 2011 1980-1998 2011 3 Gross fixed capital formation, of which dwellings and other buildings and structures First transmission in 2015 2014 2015 Years 1990-2013 not to be transmitted 1990-2013 Not to be transmitted 5 Breakdown of education (CP101, CP102, CP103, CP104, CP105) First transmission in 2015 2014 2015 Narcotics (CP023) Prostitution (CP122) Years 1990-2013: not to be transmitted 1980-2013 Not to be transmitted 6 For all sectors: F.3, F.33, F.3331, F.332, F.5, F.51, F.511, F.512, F.513, F.52, F.612 (consolidated) Years 1995-2007: first transmission in 2008 1995-2007 2008 6 For all sectors F.612 (non consolidated) Years 1995-2007: first transmission in 2008 1995-2007 2008 7 For all sectors: AF.3, AF.33, AF.3331, AF.332, AF.5, AF.51, AF.511, AF.512, AF.513, AF.52, AF.612 (consolidated) Years 1995-2007: first transmission in 2008 1995-2007 2008 7 For all sectors AF.612 (non consolidated) Years 1995-2007: first transmission in 2008 1995-2007 2008 8 Sub-sectors of S.2: S.211, S.2112, S.212 for variables: D.1, D.4, D.5, D.6, D.7, D.8. Years 1995-2009: first transmission of sub-sectors S.211, S2112, S212 in 2011 1995-2009 2011 9 D.995 breakdown First transmission in 2015 2014 2015 Years 1995-2013 not to be transmitted 1980-2013 Not to be transmitted 10. IRELAND 10.1. Derogations for tables Table No Variable/item Derogation Period covered by the derogation First transmission in 1 All variables  quarterly Transmission at T + 90 days, 1997-2008Q3 First transmission at T + 70 days in 2009 2008Q4 onwards 2009 Years 1990-1996: not to be transmitted 1990-1996 Not to be transmitted 1 All variables  annual Transmission at T + 90 days 1995-2007 First transmission at T + 70 days in 2009 2008 2009 Years 1980-1994: not to be transmitted 1980-1994 Not to be transmitted 3 All variables: breakdown A60 Years 1990-1999: not to be transmitted 1990-1999 Not to be transmitted All variables: breakdown A31 Years 1980-1994: not to be transmitted 1980-1994 Not to be transmitted 5 All variables Years 1980-1994: not to be transmitted 1980-1994 Not to be transmitted 6, 7 All variables (excluding sector S.13 and sub-sectors) Years 1995-2001: not to be transmitted 1995-2001 Not to be transmitted 6, 7 All variables (sector S.13 and sub-sectors) Years 1995-1997: not to be transmitted 1995-1997 Not to be transmitted 15, 16 All variables Year 2004: first transmission in 2008 2004 2008 Year 2005: first transmission in 2009 2005 2009 Year 2006: first transmission in 2010 2006 2010 15, 16 All variables, previous year's prices Years 2000-2012: first transmission 2015 2000-2012 2015 17, 18, 19 All variables Year 2005: first transmission in 2009 2005 2009 20 All variables Years 2000-2008: first transmission in 2010 2000-2008 2010 10.2. Derogations for single variables/items in the tables Table No Variable/item Derogation Period covered by the derogation First transmission in 1 Population, employment, compensation of employees, gross operating surplus and mixed income Years 1990-1997: not to be transmitted 1990-1997 Not to be transmitted 1 Consumption of fixed capital (K.1): previous year's prices and chain-linked volumes  quarterly Years 1990-1996: not to be transmitted 1990-1996 Not to be transmitted 1 Consumption of fixed capital (K.1): previous year's prices and chain-linked volumes  annual Years 1995-2009: first transmission in 2010 1995-2009 2010 Years 1980-1994: not to be transmitted 1980-1994 Not to be transmitted 1 Employment: employees and self-employed, hours worked  quarterly Years 1990-1997: not to be transmitted 1990-1997 Not to be transmitted 1 Employment: employees and self-employed, hours worked  annual Years 1980-1997: not to be transmitted 1980-1997 Not to be transmitted 3 Output at basic prices (P.1) and intermediate consumption (P.2) at purchasers prices Years 2000-2009: first transmission in 2010 2000-2009 2010 Years 1980-1999: not to be transmitted 1980-1999 Not to be transmitted 3 Consumption of fixed capital (K.1): previous year's prices and chain-linked volumes Years 1995-2009: first transmission in 2010 1995-2009 2010 Years 1980-1994: not to be transmitted 1980-1994 Not to be transmitted 3 Breakdown AN_F6 for total economy Year 2008: first transmission in 2009 2008 2009 Years 1980-2007: not to be transmitted 1980-2007 Not to be transmitted 3 Dwellings and other buildings and structures: breakdown A31 and A60 Year 2008: first transmission in 2009 2008 2009 Years 1980-2007: not to be transmitted 1980-2007 Not to be transmitted 3 Employment: employees and self-employed, hours worked Years 1980-1997: not to be transmitted 1980-1997 Not to be transmitted 8 All variables, excluding sector S.13 and S.2 Year 2003: first transmission in 2008 2003 2008 Years 1995-2001: not to be transmitted 1995-2001 Not to be transmitted 8 All variables: sector S.2 Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 10 Employment: hours worked Years 1995-1997: not to be transmitted 1995-1997 Not to be transmitted 13 Household sector S.14 + S.15 to be provided 13 Social contributions (D.61) and social benefits (D.62) Years 2000-2007: first transmission in 2009 2000-2007 2009 22 Breakdown AN_F6 : of which items (AN111321, AN111322, AN1122) Year 2008: first transmission in 2009 2008 2010 Years 2000-2007: not to be transmitted 2000-2007 Not to be transmitted 11. ITALY 11.1. Derogations for tables Table No Variable/item Derogation Period covered by the derogation First transmission in 12 All variables Years 1995-1999: first transmission in 2008 1995-1999 2008 15, 16 All variables: previous year's prices Years 2000-2004: first transmission in 2008 2000-2004 2008 26 All variables Years 1995-2008: first transmission in 2010 1995-2008 2010 11.2. Derogations for single variables/items in the tables Table No Variable/item Derogation Period covered by the derogation First transmission in 1 Exports (P.6) and imports (P.7): geographical breakdown  quarterly Transmission at T + 160 days 1 Population Transmission at T + 180 days 3 Consumption of fixed capital (K1): breakdown A60 Years 1980-1994: not to be transmitted 1980-1994 Not to be transmitted Years 1995-2014 first transmission 2015 1995-2014 2015 5 Breakdown of education (CP101, CP102, CP103, CP104, CP105) Years 1980-1999: not to be transmitted 1980-1999 Not to be transmitted Narcotics (CP023) Prostitution (CP122) Years 2000-2014: first transmission 2015 1995-2014 2015 6, 7 F.511 Quoted shares F.512 Unquoted shares F.513 Other equity F611  Net equity of households in life insurance reserves F612  Net equity of households in pension funds reserves Years 1995-2007: first transmission in 2008 1995-2007 2008 10 Employment: hours worked Years 1995-2003: not to be transmitted 1995-2003 Not to be transmitted Years 2004-2008: first transmission in 2010 2004-2008 2010 12. CYPRUS 12.1. Derogations for tables Table No Variable/item Derogation Period covered by the derogation First transmission in All tables concerned All variables/items Backward data before 1995: not to be transmitted Before 1995 Not to be transmitted 1 All variables: previous year's prices, chain-linked volumes  quarterly Years 1995-2007: first transmission in 2008 1995-2007 2008 6, 7 All variables Years 1995-2008: first transmission in 2009 1995-2008 2009 15, 16 All variables, current prices Years 2004: transmission 2008 2004 2008 15, 16 All variables: previous year's prices Years 2002-2003: transmission in 2008 2002-2003 2008 Years 2004-2005: transmission in 2009 2004-2005 2009 Years 2006-2007: transmission in 2010 2006-2007 2010 17, 18, 19 All variables Year 2000: transmission in 2009 2000 2009 Year 2005: transmission in 2011 2005 2011 22 All variables: previous year's prices and chain-linked volumes Years 1995-2006: first transmission in 2008 1995-2006 2008 12.2. Derogations for single variables/items in the tables Table No Variable/item Derogation Period covered by the derogation First transmission in 1 Exports (P.61) and imports (P.71) of goods, exports (P.62) and imports (P.72) of services  quarterly Years 1995-2008: first transmission in 2009 1995-2008 2009 1 Taxes on production and imports (D.2), subsidies on production and imports (D.3)  quarterly Years 1995-2008: first transmission in 2009 1995-2008 2009 1 FISIM allocation to all accounts  quarterly Years 1995-2008: first transmission in 2009 1995-2008 2008 1 Acquisitions less disposals of non-financial non-produced assets (K.2)  quarterly Years 2000-2010: first transmission in 2011 2000-2010 2011 Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 1 Income, saving and net lending: items 16 to 26, current prices  quarterly Years 2000-2008: first transmission in 2009 2000-2008 2009 Years 1995-1999: first transmission in 2011 1995-1999 2011 1 Income, saving and net lending: items 16 to 26, current prices  annual Years 1995-2007: first transmission in 2008 1995-2007 2008 1 Income, saving and net lending: items 16 to 26, real terms  quarterly Years 2000-2010: first transmission in 2011 2000-2010 2011 Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 1 Income, saving and net lending: items 16 to 26, real terms  annual Years 2000-2009: first transmission in 2010 2000-2009 2010 Years 1995-1999: first transmission in 2012 1995-1999 2012 1 Households final consumption expenditure: breakdown by durability  previous year's prices, chain-linked volumes  annual Years 2000-2007: first transmission in 2008 2000-2007 2008 Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 1 Households final consumption expenditure: breakdown by durability  all variables  quarterly Years 2000-2008: first transmission in 2009 2000-2008 2009 Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 1 Exports (P.6) and imports (P.7): geographical breakdown  previous year's prices, chain-linked volumes  annual Years 1995-2007: first transmission in 2008 1995-2007 2008 1 Exports (P.6) and imports (P.7): geographical breakdown  current prices  quarterly Years 2000-2008: first transmission 2009 2000-2008 2009 Years 1995-1999: first transmission 2011 1995-1999 2011 1 Exports (P.6) and imports (P.7): geographical breakdown  previous year's prices, chain-linked volumes- quarterly Years 2000-2008: first transmission in 2009 2000-2008 2009 Years 1995-1999: first transmission 2011 1995-1999 2011 3 Output, all variables: breakdowns A31 and A60  previous year's prices, chain-linked volumes Years 1995-2007 (A31): first transmission in 2008 1995-2007 2008 Years 1995-2006 (A60): first transmission in 2008 1995-2006 2008 3 Capital formation, all variables: breakdowns A31 and A60  previous year's prices, chain-linked volumes Years 1995-2007 (A31): first transmission in 2008 1995-2007 2008 3 Employment and compensation of employees, all variables: breakdowns A31 and A60  persons Years 1995-1999: first transmission in 2008 (A31) 1995-1999 2008 Years 1995-1999: first transmission in 2009 (A60) 1995-1999 2009 3 Employment and compensation of employees, all variables: breakdowns A6  hours worked Years 1995-2007: first transmission in 2008 1995-2007 2008 8 II.1.2 Allocation of primary income account First transmission 2008 1995-2007 2008 8 II.2 Secondary distribution of income account II.4.1 Use of disposable income account III.1.1 Change in net worth due to saving and capital transfer account III.1.2 Acquisition of non-financial assets account First transmission 2010 1995-2009 2010 13. LATVIA 13.1. Derogations for tables Table No Variable/item Derogation Period covered by the derogation First transmission in All tables concerned All variables/items Backward data before 1995: not to be transmitted Before 1995 Not to be transmitted 1 All variables: previous year's prices, chain-linked volumes Years 1995-2007: first transmission in 2008 1995-2007 2008 2 Breakdown by sub-sectors Years 1995-1999: first transmission in 2008 1995-1999 2008 3 All variables: previous year's prices, chain-linked volumes Years 1995-2007: first transmission in 2008 1995-2007 2008 5 All variables: previous year's prices, chain-linked volumes Years 1998-2007: first transmission at T + 9 in 2008 1998-2007 2008 Years 1995-1997: not to be transmitted 1995-1997 Not to be transmitted 6, 7 All variables Years 1995-2001: first transmission in 2008 1995-2001 2008 8 All variables Year 2006: transmission at T + 14 in 2008 2006 2008 Years 2007-2008: transmission at T + 12 in 2008 2007-2008 2008 11 All variables Years 1996-1999: first transmission in 2008 1996-1999 2008 Year 1995: not to be transmitted 1995 Not to be transmitted 15, 16 All variables: current prices Years 2000-2003: not to be transmitted 2000-2003 Not to be transmitted All variables: previous year's prices Years 2000-2011: not to be transmitted 2000-2011 Not to be transmitted Year 2012: transmission in 2015 2012 2015 17, 18, 19 All variables Year 2000: not to be transmitted 2000 Not to be transmitted 20 All variables Year 2006: first transmission in 2009 2006 2009 Years 2000-2005: not to be transmitted 2000-2005 Not to be transmitted 22 All variables: current prices Years 2000-2006: first transmission in 2008 2000-2006 2008 Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted All variables: previous year's prices, chain-linked volumes Years 2000-2006: first transmission in 2008 2000-2006 2008 Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 13.2. Derogations for single variables/items in the tables Table No Variable/item Derogation Period covered by the derogation First transmission in 1 Expenditure side of gross domestic product: all variables  current prices Years 1995-2006: transmission at T + 90 days 1995-2006 1 Variables: Gross operating surplus and mixed income (B.2g + B.3g) Taxes (D.2) and subsidies (D.3) on production and imports Compensation of employees (D.1) Years 1995-1997: not to be transmitted 1995-1997 Not to be transmitted 1 Income, saving and net lending: items 16 to 26: real terms Years 2000-2007: first transmission in 2008 2000-2007 2008 Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 1 Employment of residents: persons  quarterly Years 1995-2001: not to be transmitted 1995-2001 Not to be transmitted 1 Employment in resident production units  persons and hours worked  quarterly Years 1995-2001: not to be transmitted 1995-2001 Not to be transmitted 1 Employment in resident production units: hours worked  annual Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 1 Households final consumption expenditure: breakdown by durability  current prices and previous year's prices, chain-linked volumes Years 1998-2007: transmission at T + 90 days 1998-2007 Not to be transmitted Years 1995-1997: not to be transmitted 1995-1997 1 Exports (P.6) and imports (P.7): geographical breakdown  current prices, previous year's prices, chain-linked volumes Years 2000-2007: transmission at T + 90 days 2000-2007 Not to be transmitted Backward data before 2000: not to be transmitted 1995-1999 3 Output (P.1); intermediate consumption (P.2); gross value added (B.1G): current prices Years 1995-2007: first transmission at T + 14 in 2008 1995-2007 2008 3 K.1; B2N + B3N; D29-D39; D1; D2: current prices Years 2001-2007: first transmission in 2008 2001-2007 2008 Years 1995-2000: not to be transmitted 1995-2000 Not to be transmitted 3 Consumption of fixed capital (K.1): previous year's prices, chain-linked volumes Years 2005-2009: first transmission in 2010 2005-2009 2010 Years 1995-2004: not to be transmitted 1995-2004 Not to be transmitted 3 Changes in inventories plus acquisitions less disposals of valuables (P.52 + P.53) Years 2000-2007: first transmission in 2008 2000-2007 2008 Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 3 Employment by industry: breakdown A31 Years 2002-2007: first transmission in 2008 2002-2007 2008 Years 1995-2001: not to be transmitted 1995-2001 Not to be transmitted 3 Employment by industry: breakdown A60 Years 2007-2009: first transmission in 2010 2007-2009 2010 Years 1995-2006: not to be transmitted 1995-2006 Not to be transmitted 14. LITHUANIA 14.1. Derogations for tables Table No Variable/item Derogation Period covered by the derogation First transmission in All tables concerned All variables/items Backward data before 1995: not to be transmitted Before 1995 Not to be transmitted 8 All variables Years 2006-2008: transmission at T + 11 months 2006-2008 2010 First transmission at T + 9: in 2010 2009 11 All variables Years 2000-2001: first transmission in 2008 2000-2001 2008 Years 1995-1999: first transmission in 2012 1995-1999 2012 15, 16 All variables: previous year's prices Years 2005-2007: first transmission 2010 2005-2007 2010 Years 2000-2004: first transmission in 2012 2000-2004 2012 22 All variables Years 2000-2006: first transmission in 2008 2000-2006 2008 Years 1995-1999: first transmission in 2010 1995-1999 2010 22 All variables: previous year's prices and chain-linked volumes Years 1995-2008: first transmission 2010 1995-2008 2010 14.2. Derogations for single variables/items in the tables Table No Variable/item Derogation Period covered by the derogation First transmission in 1 Households final consumption expenditure: breakdown by durability  previous year's prices and chain linked volumes  quarterly Years 1995-2007: first transmission in 2008 1995-2007 2008 2 All variables: breakdown by sub-sector of sector S.13 Years 1995-1999: first transmission in 2010 1995-1999 2010 3 Gross Fixed Capital Formation (P.51)  current prices Years 1995-2005: first transmission in 2010 1995-2005 2010 Gross Fixed Capital Formation (P.51)  previous year's prices and chain-linked volumes Years 1995-2009: first transmission in 2010 1995-2009 2010 3 Changes in inventories (P.52) and acquisitions less disposals of valuables, breakdown by industry A6  current prices Years 1995-2006: first transmission in 2010 1995-2006 2010 Changes in inventories (P.52) and acquisitions less disposals of valuables, breakdown by industry A6  previous year's prices and chain-linked volumes Years 1995-2009: first transmission in 2010 1995-2009 2010 3 Employment: breakdown by industry A31  hours worked Years 1995-1998: first transmission in 2009 1995-1998 2009 3 Employees: breakdown by sector Years 1995-2007: first transmission in 2009 1995-2007 2009 8 Geographical breakdown of sector S.2 Years 2002-2003: first transmission in 2008 2002-2003 2008 15. LUXEMBOURG 15.1. Derogations for tables Table No Variable/item Derogation Period covered by the derogation First transmission in 1 All variables  quarterly Transmission at T + 90 days Years 1990-1994: not to be transmitted 1990-1994 Not to be transmitted 1 All variables  annual Transmission at T + 90 days Years 1980-1984: first transmission in 2010 1980-1984 2010 3 All variables Years 1980-1984: first transmission in 2010 1980-1984 2010 5 All variables Years 1980-1984: not to be transmitted 1980-1984 Not to be transmitted 6, 7 All variables Years 1995-2009: first transmission in 2010 1995-2009 2010 15.2. Derogations for single variables/items in the tables Table No Variable/item Derogation Period covered by the derogation First transmission in 1 Acquisition less disposals of valuables (P.53)  quarterly Only non-monetary gold included Years 1995-2009: first transmission in 2010 1995-2009 2010 1 Acquisition less disposals of valuables (P.53)  annual Only non-monetary gold included Years 1980-2009: first transmission in 2010 1980-2009 2010 3 Industry breakdown NACE A31 Transmission at T + 21 months Years 1985-2006: first transmission in 2008 1985-2006 2008 Years 1980-1984: first transmission in 2010 1980-1984 2010 Industry breakdown NACE A60 Transmission at T + 33 months Years 1985-2005: first transmission in 2008 1985-2005 2008 Years 1980-1984: first transmission in 2010 1980-1984 2010 8 Variables in the accounts II.1.2, II.2, II.4.1, III.1.1, III.1.2 for sectors S.11, S.12 and S.2 Years 1995-2007: first transmission in 2008 1995-2007 2008 Variables in the accounts I and II.1 for sectors S.14 and S.15 Years 1995-2007: first transmission in 2008 1995-2007 2008 Variables in the accounts II.1.2, II.2, II.4.1, III.1.1, III.1.2 for sectors S.14, and S.15 Years 1995-2009: first transmission in 2010 1995-2009 2010 16. HUNGARY 16.1. Derogations for tables Table No Variable/item Derogation Period covered by the derogation First transmission in All tables concerned All variables/items Backward data before 1995: not to be transmitted Before 1995 Not to be transmitted 1 All variables: previous year's prices and chain-linked volumes  quarterly Years 1995-1999: first transmission in 2008 1995-1999 2008 1 All variables: previous year's prices and chain-linked volumes  annual Years 1995-1999: first transmission in 2008 1995-1999 2008 1 All variables: FISIM allocation Years 1995-1999: first transmission in 2008 1995-1999 2008 3 All variables: chain-linked volumes Years 1995-1999: first transmission in 2008 1995-1999 2008 5 All variables: chain-linked volumes Years 1995-1999: first transmission in 2008 1995-1999 2008 8 All variables Transmission at T + 12 months Years 1995-2007: first transmission in 2009 1995-2007 2009 13 All variables Years 1995-2000: not to be transmitted 1995-2000 Not to be transmitted 22 All variables Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 16.2. Derogations for single variables/items in the tables Table No Variable/item Derogation Period covered by the derogation First transmission in 1 Value added and gross domestic product: breakdown A6  quarterly Years 1995-1999: first transmission in 2008 1995-1999 2008 1 Split between taxes (D.21) and subsidies (D.31) on products at previous year's prices and chain-linked volumes  annual Years 2000-2009: first transmission in 2010 2000-2009 2010 Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 1 Acquisition less disposals of valuables (P.53)  quarterly Years 1995-2009: first transmission in 2010 1995-2009 2010 1 Income, saving and net lending: items 13, 14, 15 and 28  quarterly Years 1995-2009: first transmission in 2010 1995-2009 2010 1 Income, saving and net lending: items 16 to 26  quarterly Years 2000-2009: first transmission in 2010 2000-2009 2010 Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 1 Income, saving and net lending: items 16 to 26  annual Years 2000-2007: first transmission in 2008 2000-2007 2008 Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 1 Income, saving and net lending: items 16 to 26 except consumption of fixed capital (K1), net national income (B5N), acquisition less disposals of non-financial non-produced assets (K2), net lending/borrowing (B9)  annual Transmission at T + 100 days 1 Income, saving and net lending: items 16 to 25: real terms Years 1995-2009: first transmission in 2010 1995-2009 2010 1 Employment Year 2008: transmission in 2009 2008 2009 Years 1995-2007: first transmission in 2010 1995-2007 2010 1 Households final consumption expenditure: breakdown by durability  previous year's prices and chain-linked volumes Years 1995-1999: first transmission in 2008 1995-1999 2008 1 Households final consumption expenditure: breakdown by durability  FISIM allocation Years 1995-1999: first transmission in 2008 1995-1999 2008 3 Employment: breakdown by industry A60 Years 1995-2008: first transmission in 2010 1995-2008 2010 3 Employment: hours worked and persons Year 2008: first transmission in 2009 2008 2009 Years 1995-2007: first transmission in 2010 1995-2007 2010 Employees by sectors Years 1995-2009: first transmission in 2010 1995-2009 2010 10 Employment in hours worked Years 1995-2008: first transmission in 2010 1995-2008 2010 10 Compensation of employees Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 12 Employment in persons Years 1995-2008: first transmission in 2010 1995-2008 2010 17. MALTA 17.1. Derogations for tables Table No Variable/item Derogation Period covered by the derogation First transmission in All tables concerned All variables/items Backward data before 1995: not to be transmitted Before 1995 Not to be transmitted All tables concerned All variables: previous year's prices and chain-linked volumes Backward data before 2000: not to be transmitted Before 2000 Not to be transmitted 1 All variables/items: quarterly Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 5 All variables at previous year's prices, chain-linked volumes Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 6, 7 All variables except for sector S.13 Years 2003-2009: first transmission in 2010 2003-2009 2010 Years 2000-2002: first transmission in 2011 2000-2002 2011 Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 8 All variables Years 2000-2007: first transmission in 2008 2000-2007 2008 Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 12 All variables Years 2000-2005: first transmission in 2008 2000-2005 2008 Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 13 All variables Years 2000-2006: first transmission in 2008 2000-2006 2008 Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 20 All variables  current prices Years 2000-2008: first transmission in 2010 2000-2008 2010 22 All variables Years 2000-2008: first transmission in 2010 2000-2008 2010 Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 26 All variables Years 2000-2008: first transmission in 2010 2000-2008 2010 Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 17.2. Derogations for single variable/item in the tables Table No Variable/item Derogation Period covered by the derogation First transmission in 1 Income, saving and net lending: items 16 to 25: real terms Years 2000-2009: first transmission in 2010 2000-2009 2010 Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 1 Population and employment  quarterly Years 2000-2007: first transmission in 2008 2000-2007 2008 1 Population and employment  annual Years 1995-2007: first transmission in 2008 1995-2007 2008 1 Variables D.5, D.6, D.7, D.8, D.9, K.2 at current prices  quarterly Years 2000-2007: first transmission in 2009 2000-2007 2009 1 Variables D.5, D.6, D.7, D.8, D.9, K.2 at current prices  annual Years 1995-2007: first transmission in 2009 1995-2007 2009 1 Variables B.1g, D.21, D.31, D.8 at previous year's prices and chain-linked volumes Years 2000-2009: first transmission in 2010 2000-2009 2010 3 Variables B.1g, K.1, P.5  previous year's prices and chain-linked volumes Years 2000-2009: first transmission in 2010 2000-2009 2010 8 Variables D.4, D.5, D.6, D.7, D.8, D.9, P.5, K.2 Years 1995-2007: first transmission in 2009 1995-2007 2009 18. NETHERLANDS 18.2. Derogations for single variables/items in the tables Table No Variable/item Derogation Period covered by the derogation First transmission in 1 Taxes less subsidies on products (D.21-D.31)  annual Years 1980-1987: not to be transmitted 1980-1987 Not to be transmitted 1 Exports and imports of goods and services (P.61, P.62, P.71, P.72), Years 1980-1986: not to be transmitted 1980-1986 Not to be transmitted 1 Final consumption expenditure of NPISH, final consumption expenditure of government (individual P.31 and collective P.32), Actual individual consumption (P.41), changes in inventories (P.52) and acquisitions less disposals of valuables (P.53) ¦ imports and exports of goods and services (P.61, P.62, P.71, P.72) previous year's prices and chain-linked volumes  annual Years 1980-1987: not to be transmitted 1980-1987 Not to be transmitted 1 Real disposable income (table 109) real terms  quarterly Years 1990-1994: not to be transmitted 1990-1994 Not to be transmitted 1 Population and employment (table 110)  quarterly Years 1990-1994: not to be transmitted 1990-1994 Not to be transmitted 1 Employment by industry (table 111)  quarterly Years 1990-1994: not to be transmitted 1990-1994 Not to be transmitted 1 Active population (PEA), unemployment (EUN), employment (ETO), employees (EEM), self-employed (ESE)  annual Years 1980-1986: not to be transmitted 1980-1986 Not to be transmitted 1 Employed and self-employed in resident production units: industry J to K and L to P, persons  annual Years 1980-1986: not to be transmitted 1980-1986 Not to be transmitted 1 Employment  hours worked Years 1980-1994: not to be transmitted 1980-1994 Not to be transmitted 1 Household consumption expenditure: breakdown by durability (table 117)  annual Years 1980-1989: not to be transmitted 1980-1989 Not to be transmitted 1 Exports (P.6) and imports (P.7): geographical breakdown (tables 120, 121)  quarterly Years 1995-2000: not to be transmitted 1995-2000 Not to be transmitted 3 Current prices: Variables P.1, P.2, B.1G, D.29-D.39, D.1, D.11 for industries B, DC_DD, DI, DN Years 1980-1986: not to be transmitted 1980-1986 Not to be transmitted Variables B.2N + B.3N for industries B, CA_CB, DC_DD, DH_DI, DK_DN, DH, DO Years 1980-1986: not to be transmitted 1980-1986 Not to be transmitted 3 Previous year's prices and chain-linked volumes: Variables B.1G for industries B, CA_CB, DB_DE, DH_DN, J_K, O_P Years 1980-1987: not to be transmitted 1980-1987 Not to be transmitted Variable K.1 for industries B, CA_ CB, DC_DD, DH_DI, DK_DN, H_O Years 1980-1995: not to be transmitted 1980-1995 Not to be transmitted 3 Current prices: Variables P.5, P.52, P.53 breakdown by industry Years 1980-1994: not to be transmitted 1980-1994 Not to be transmitted Variable P.51 for industries B, CA_CB, DC_DD, DI Years 1980-1986: not to be transmitted 1980-1986 Not to be transmitted 3 Previous year's prices and chain-linked volumes: Variables P.5, P.52, P.53 Years 1980-1987: not to be transmitted 1980-1987 Not to be transmitted Variables P.5, P.52, P.53 breakdown by industry Years 1988-1995: not to be transmitted 1988-1995 Not to be transmitted Variable P.51 for industries B, CA_CB, DC_DD, DI Years 1980-1987: not to be transmitted 1980-1987 Not to be transmitted 3 Employment, persons: breakdown A31 Years 1980-1986: not to be transmitted 1980-1986 Not to be transmitted 5 All variables: COICOP breakdown Years 1980-1986: not to be transmitted 1980-1986 Not to be transmitted 6, 7 Variables: Not to be transmitted for years 1995-2000 1995-2000 F71, F79 for (sub)sectors S1, S11, S12, S121 + 122, S121, S122, S123, S124, S125, S14 + 15, S14, S15, S2 First transmission of year 2008 for F34 in 2009 2008 F34 for (sub-sectors S1, S11, S12, S121 + 122, S121, S122, S123, S124, S125, S14 + 15, S14, S15, S2 F 34 not to be transmitted for years 1995-2007 1995-2007 19. AUSTRIA 19.1. Derogations for tables Table No Variable/item Derogation Period covered by the derogation First transmission in 1, 3, 5, 22 Annual data: chain-linked volumes Year 2014: first transmission in 2015 2014 2015 Years 1980-2013: not to be transmitted 1980-2013 Not to be transmitted 19.2. Derogations for single variables/items in the tables Table No Variable/item Derogation Period covered by the derogation First transmission in 1 Employment: hours worked  quarterly Years 1990-1994: not to be transmitted 1990-1994 Not to be transmitted 1 Employment: hours worked  annual Years 1980-1994: not to be transmitted 1980-1994 Not to be transmitted 3 Employment: hours worked Years 1980-1994: not to be transmitted 1980-1994 Not to be transmitted 13 Household sector S.14 + S.15 to be provided 6, 7 Variables: F.511 Quoted shares F.512 Unquoted shares F.513 Other equity Years 1995-2007: first transmission in 2008 1995-2007 2008 10 Employment: hours worked Years 2000-2007: first transmission in 2009 2000-2007 2009 Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 20 Variables AN111321 and AN111322 Years 2000-2013: first transmission in 2012 2000-2013 2015 22 Variables AN111321 and AN111322 Years 2000-2013: first transmission in 2015 2000-2013 2015 Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 26 Variable AN1111 Dwellings Years 2000-2010: first transmission in 2012 2000-2010 2012 Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 20. POLAND 20.1. Derogations for tables Table No Variable/item Derogation Period covered by the derogation First transmission in All tables concerned All variables/items Backward data before 1995: not to be transmitted Before 1995 Not to be transmitted 8 All variables/items Years 2006-2007: transmission in T + 12 months 2006-2007 2008 First transmission in T + 9 months in 2009 2008 2009 15, 16 All variables: previous year's prices Years 2000-2006: first transmission in 2009 2000-2006 2009 20.2. Derogations for single variables/items in the tables Table No Variable/item Derogation Period covered by the derogation First transmission in 1 Income, saving and net lending: (items 13 to 26): current prices and real terms Years 1995-1998: first transmission in 2010 1995-1998 2010 1 Wages and salaries (D.11)  quarterly Year 2007: first transmission in 2008 2007 2008 Years 2001-2006: first transmission in 2009 2001-2006 2009 Years 1995-2001: not to be transmitted 1995-2001 Not be transmitted 1 Acquisition less disposals of non-financial non-produced assets (K.2) Year 2010: first transmission in 2011 2010 2011 Years 1995-2009: not to be transmitted 1995-2009 Not to be transmitted 1 Employment, self-employed and employees: breakdown by industry A6 Year 2007: first transmission in 2008 2007 2008 Years 2001-2006: first transmission in 2009 2001-2006 2009 Years 1995-2000: not to be transmitted 1995-2000 Not to be transmitted 2 Acquisition less disposals of non-financial non-produced assets (K.2) Year 2010: first transmission in 2011 2010 2011 Years 1995-2009: not to be transmitted 1995-2009 Not to be transmitted 3 Changes in inventories (P.52) Years 1995-1998: first transmission in 2010 1995-1998 2010 3 Employment breakdown by industry Data for year 2007: first transmission in 2008 2007 2008 Data for years 2001-2006: first transmission in 2009 2001-2006 2009 Backward data before 2001: not to be transmitted 1995-2000 Not to be transmitted 3 Compensation of employees breakdown by industry Data for year 2007: first transmission in 2008 2007 2008 Data for years 2001-2006: first transmission in 2009 2001-2006 2009 Backward data before 2001: not to be transmitted 1995-2000 Not to be transmitted 8 Acquisition less disposals of non-financial non-produced assets (K.2) Year 2010: first transmission in 2011 2010 2011 Years 1995-2009: not to be transmitted 1995-2009 Not to be transmitted 10 Employment  hours worked Year 2008: first transmission in 2009 2008 2009 Years 1995-2007: not to be transmitted 1995-2007 Not to be transmitted 11 All variables: COFOG groups Years 1995-2001: not to be transmitted 1995-2001 Not to be transmitted 11 Acquisition less disposals of non-financial non-produced assets (K.2) Year 2010: first transmission in 2011 2010 2011 Years 1995-2009: not to be transmitted 1995-2009 Not to be transmitted 11 All variables: sub-sector breakdown Years 1995-2001: first transmission in 2010 1995-2001 2010 22 Breakdown AN_F6 Years 1995-1999: first transmission in 2008 1995-1999 2008 21. PORTUGAL 21.1. Derogations for tables Table No Variable/item Derogation Period covered by the derogation First transmission in 3 All variables:  breakdown A60 Transmission at T + 36 months Years 1980-1999: not to be transmitted 1980-1999 Not to be transmitted  breakdown A31 Years 1990-2007: first transmission in 2008 1990-2007 2008 Years 1980-1989: not to be transmitted 1980-1989 Not to be transmitted 5 All variables Transmission at T + 12 months Years 1980-1989: not to be transmitted 1980-1989 Not to be transmitted 21.2. Derogations for single variables/items in the tables Table No Variable/item Derogation Period covered by the derogation First transmission in 1 Gross operating surplus and mixed income (B.2g + B.3g), taxes on production and imports (D.2) subsidies on production and imports (D.3), compensation of employees (D.1), wages and salaries (D.11)  quarterly Years 1995-2007: first transmission in 2008 1995-2007 2008 Years 1990-1994: first transmission in 2010 1990-1994 2010 1 Gross value added (B.1g): manufacturing  quarterly Years 1995-2009: first transmission in 2010 1995-2009 2010 Years 1990-1994: not to be transmitted 1990-1994 Not to be transmitted 1 Gross fixed capital formation (P.51): breakdown AN_F6  quarterly Years 1995-2009: first transmission in 2010 1995-2009 2010 1 Population and employment of residents  quarterly Years 1990-1994: first transmission in 2010 1990-1994 2010 1 Employment: breakdown by industry  persons  quarterly Years 1995-2007: first transmission in 2008 1995-2007 2008 Years 1990-1994: first transmission in 2010 1990-1994 2010 1 Employment: breakdown by industry  hours worked  quarterly Years 2000-2009: first transmission in 2010 2000-2009 2010 Years 1990-1999: not to be transmitted 1990-1999 Not to be transmitted 1 Employment: hours worked  annual Years 2000-2007: first transmission in 2008 2000-2007 2008 Years 1980-1999: not to be transmitted 1980-1999 Not to be transmitted 1 Households consumption expenditure: breakdown by durability  quarterly Years 1995-2009: first transmission in 2010 1995-2009 2010 Years 1990-1994: not to be transmitted 1990-1994 Not to be transmitted 1 Exports (P.6) and imports (P.7): geographical breakdown: previous year's prices and chain-linked volumes Year 2007: first transmission in 2008 2007 2008 3 Capital formation: breakdown AN_F6 Transmission at T + 36 months Years 1980-1999: not to be transmitted 1980-1999 Not to be transmitted 3 Employment: hours worked Years 2000-2007: first transmission in 2008 2000-2007 2008 Years 1980-1989: not to be transmitted 1980-1989 Not to be transmitted 6, 7 Variables: F.511 Quoted shares F.512 Unquoted shares F.513 Other equity Years 1995-2007: first transmission in 2008 1995-2007 2008 8 Geographical breakdown sector S.2 Transmission at T + 12 1999-2009 Years 1999-2009: first transmission in 2010 1999-2009 2010 10 Employment: breakdown A6  hours worked Years 2000-2006: first transmission in 2008 2000-2006 2008 20 Construction and split into dwellings and other buildings Years 2000-2007: first transmission in 2009 2000-2007 2009 22 Construction and split into dwellings and other buildings Years 1995-2007: first transmission in 2009 1995-2007 2009 22. ROMANIA 22.1. Derogations for tables Table No Variable/item Derogation Period covered by the derogation First transmission in All tables concerned All variables/items  quarterly Backwards data before 1995: not to be transmitted Before 1995 Not to be transmitted All tables concerned All variables/items  annual Backwards data before 1990: not to be transmitted Before 1990 Not to be transmitted 1 All variables/items  quarterly Years 1995-1997: first transmission in 2008 1995-1997 2008 1 All variables/items  annual Years 1995-1997: first transmission in 2008 1995-1997 2008 2 All variables: sub-sectors S1311, S1313 and S1314 Years 1995-2000: first transmission in 2008 1995-2000 2008 6, 7 All variables Years 1995-1997: not to be transmitted 1995-1997 Not to be transmitted 6, 7 All variables, sub-sectors of S.13 Years 1998-2005: not to be transmitted 1998-2005 Not to be transmitted 10 All variables Years 1995-1997: first transmission in 2008 1995-1997 2008 12 All variables Years 1995-1997: first transmission in 2008 1995-1997 2008 13 All variables Years 1995-1997: first transmission in 2008 1995-1997 2008 15 All variables: previous year's prices Years 2000-2003: first transmission in 2008 2000-2003 2008 16 All variables: previous year's prices Years 2000-2003: first transmission in 2008 2000-2003 2008 20 All variables Years 2000-2004: not to be transmitted 2000-2004 Not to be transmitted 22 All variables Years 1995-2008: first transmission in 2010 1995-2008 2010 22.2. Derogations for single variables/items in the tables Table No Variable/item Derogation Period covered by the derogation First transmission in 1 Income, saving and net lending (items 13 to 26)  quarterly Years 1995-2008: first transmission in 2010 1995-2008 2010 1 Population, employment, compensation of employees  quarterly Years 2000-2007: first transmission in 2008 2000-2007 2008 Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 1 Population, employment, compensation of employees  annual Years 2000-2007: first transmission in 2008 2000-2007 2008 Years 1995-1999: first transmission in 2010 1995-1999 2010 3 Employment Years 2000-2001: first transmission in 2008 2000-2001 2008 Backwards data before 2000: not to be transmitted Before 2000 Not to be transmitted 10 Employment in thousand of hours worked Years 2000-2001: first transmission in 2008 2000-2001 2008 Backwards data before 2000: not to be transmitted Before 2000 Not to be transmitted 12 Employment in thousand persons Years 2000-2001: first transmission in 2008 2000-2001 2008 Backwards data before 2000: not to be transmitted Before 2000 Not to be transmitted 23. SLOVENIA 23.1. Derogations for tables Table No Variable/item Derogation Period covered by the derogation First transmission in All tables concerned All variables/items Backward data before 1995: not to be transmitted Before 1995 Not to be transmitted 6, 7 All variables Years 1995-2001: not to be transmitted 1995-2001 Not to be transmitted 11 All variables Years 1995-1998: not to be transmitted 1995-1998 Not to be transmitted 15, 16 All variables: previous year's prices Years 2000-2003: not to be transmitted 2000-2003 Not to be transmitted 20 All variables Years 2000-2008: first transmission in 2010 2000-2008 2010 22 All variables Years 1995-1999: first transmission in 2008 1995-1999 2008 23.2. Derogations for single variables/items in the tables Table No Variable/item Derogation Period covered by the derogation First transmission in 1 Gross value added (B.1g), current prices  quarterly Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 1 Employment, employees and self-employed: hours worked Years 2005-2007: first transmission in 2008 2005-2007 2008 Years 2000-2004: first transmission in 2010 2000-2004 2010 Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 2 All variables: sub-sectors S.1311, S.1313 and S.1314 Years 1995-1998: first transmission in 2008 1995-1998 2008 3 Capital formation, all variables: breakdown A6/A31/A60 Transmission at T + 14 months Years 1995-1999: first transmission in 2008 1995-1999 2008 3 Employment: hours worked Years 2005-2007: first transmission in 2008 2005-2007 2008 Years 2000-2004: first transmission in 2010 2000-2004 2010 Years 1995-1999: not to be transmitted 1995-1999 Not to be transmitted 8 All variables Transmission at T + 12 months until 2010 2006-2009 Years 1995-1999: first transmission in 2010 1995-1999 2010 26 Dwellings First transmission in 2010 1995 onwards 2010 24. SLOVAKIA 24.1. Derogations for tables Table No Variable/item Derogation Period covered by the derogation First transmission in All tables concerned All variables/items Backward data before 1995: not to be transmitted Before 1995 Not to be transmitted 1, 3, 5, 15, 16, 22 All variables: previous year's prices and chain-linked volumes Years 1995-1999: first transmission in 2008 1995-1999 2008 11 All variables Years 1995-2002: first transmission in 2008 1995-2002 2008 20 All variables Years 2000-2004: not to be transmitted 2000-2004 Not to be transmitted 22 All variables Years 1995-2003: not to be transmitted 1995-2003 Not to be transmitted 24.2. Derogations for single variables/items in the tables Table No Variable/item Derogation Period covered by the derogation First transmission in 3 Capital formation: breakdown AN_F6 Years 1995-2003: not to be transmitted 1995-2003 Not to be transmitted 6, 7 Variables (transaction consolidated and non-consolidated, balance sheets consolidated and non-consolidated): F.34 Financial derivatives F.51 Shares and other equity, excluding mutual fund shares F.511 Quoted shares F.512 Unquoted shares F.513 Other equity F.52 Mutual funds shares F.611 Net equity of households in life insurance reserves F.612 Net equity of households pension funds reserves Years 1995-2004: not to be transmitted 1995-2004 Not to be transmitted 6, 7 All variables for sub-sectors S.123 Other Financial Institutions  S.124 Financial Auxiliaries Years 1995-2010: first transmission in 2011 1995-2010 2011 25. FINLAND 25.2. Derogations for single variables/items in the tables Table No Variable/item Derogation Period covered by the derogation First transmission in 1 Variables (quarterly): Acquisition less disposals of valuables (P.53) Backward data before 1995: not to be transmitted 1990-1994 Not to be transmitted Individual final consumption expenditure of general government (P.31) Not to be transmitted 1990 onwards Not to be transmitted Collective final consumption expenditure of general government (P.32) Not to be transmitted 1990 onwards Not to be transmitted Actual individual consumption (P.41) Not to be transmitted 1990 onwards Not to be transmitted 1 Acquisition less disposals of valuables  annual Years 1980-1994: not to be transmitted 1980-1994 Not to be transmitted 3 Changes in inventories and acquisition less disposals of valuables by industry Years 1980-1999: first transmission in 2009 1980-1999 2009 3 Split between office machinery (AN.111321) and radio, TV and communication (AN111322) Years 1980-1994: not to be transmitted 1980-1994 Not to be transmitted 5 Subdivisions of CP100 Education Year 2014: transmission in 2015 2014 2015 Years 1980-2013: not to be transmitted 1980-2013 Not to be transmitted 6, 7 F.41, F.42: breakdown for sectors S.11, S.12, S.14, S.15 and S.2 Years 1995-2004: not to be transmitted 1995-2004 Not to be transmitted 20 Office machinery (AN.111321) and radio, TV and communication (AN.111322) Years 2000-2004: not to be transmitted 2000-2004 Not to be transmitted 22 Office machinery (AN.111321) and radio, TV and communication (AN.111322) Years 1995-2004: not to be transmitted 1995-2004 Not to be transmitted 26. SWEDEN 26.1. Derogations for tables Table No Variable/item Derogation Period covered by the derogation First transmission in 3 All variables Transmission at T + 11 3 All variables Years 1980-1992: first transmission in 2009 1980-1992 2009 3 Breakdown A60 Transmission at T + 23 months 5 All variables Years 1980-1992: first transmission in 2009 1980-1992 2009 8 All variables Transmission at T + 11 26.2. Derogations for single variables/items in the tables Table No Variable/item Derogation Period covered by the derogation First transmission in 1 Variables (quarterly): Individual consumption expenditure (P.31) Collective consumption expenditure (P.32) Actual final consumption of households (P.4) Actual individual consumption (P.41) Years 1990-2007: first transmission in 2008 1990-2007 2008 1 Exports (P.6): geographical breakdown  quarterly Years 1990-2007: first transmission in 2008 1990-2007 2008 1 Imports (P.7): geographical breakdown  quarterly Years 1990-2007: first transmission in 2008 1990-2007 2008 3 Split of industries 50-52 Years 1980-2003: not to be transmitted 1980-2003 Not to be transmitted 13 Household sector S.14 + S.15 to be provided 15, 16 Split of industries 50-52 Geographical split Years 2000-2003: not to be transmitted 2000-2003 Not to be transmitted 17, 18, 19 Split of industries 50-52 Geographical split Year 2000: not to be transmitted 2000 Not to be transmitted 27. UNITED KINGDOM 27.1. Derogations for tables Table No Variable/item Derogation Period covered by the derogation First transmission in 1 All variables concerned: A6 breakdown  quarterly Years 1990-2008: first transmission in 2009 1990-2008 2009 1 All variables concerned: A6 breakdown  annual Years 1980-2008: first transmission in 2009 1980-2008 2009 15, 16 All variables: previous year's prices Years 2000-2007: first transmission in 2009 2000-2007 2009 17, 18, 19 All variables Years 2000, 2005: first transmission in 2011 2000, 2005 2011 20 All variables Years 2000-2008: first transmission in 2010 2000-2008 2010 22 All variables Years 1995-2008: first transmission in 2010 1995 onwards 2010 27.2. Derogations for single variables/items in the tables Table No Variable/item Derogation Period covered by the derogation First transmission in 3 Variables: Output (P.1) Intermediate consumption (P.2) Gross value added (B.1g) Years 1980-2008: first transmission in 2009 1980-2008 2009 6 All variables  consolidated accounts Years 1995-2009: first transmission in 2010 1995-2009 2010 10 Gross fixed capital formation, employment in thousands of hours worked Years 1995-2007: first transmission in 2009 1995-2007 2009 13 Household sector S.14 + S.15 to be provided (1) Applicable to the entire table with the exception of selected items (see table details). (2) Quarterly data are to be provided in non-adjusted, as well as seasonally and working-day adjusted format. Gross domestic product (B.1*g) and total gross value added (B.1g) must also be provided in working-day adjusted format. The provision of other aggregates in working-day adjusted format is voluntary. (3) If no breakdown is indicated that means total economy. (4) Split between taxes and subsidies for quarterly accounts on a voluntary basis. (5) Breakdown by durability for annual accounts: durable goods, semi-durable goods, non-durable goods, services. Breakdown by durability for quarterly accounts: durable goods and others. Backward data starting in 1990. (6) AN_F6: Breakdown of fixed assets:  AN1111 dwellings  AN1112 other buildings and structures  AN11131 transport equipment  AN11132 other machinery and equipment  AN1114 cultivated assets  AN112 intangible fixed assets. (7) Only in previous year's prices. (8) Data (current and constant prices) to be provided for reference periods after 2006 must reflect the compositions of the EU and the EMU as at the end of the period reported in this Table. Only members of the EMU during the reference period are required to provide a split of the EMU; for non-members the split is voluntary. Backward data (aggregates in current prices, reference periods up to and including 2006): a) To be provided by all Member States that, in 2006, were members of the EU but not members of the EMU: 2002-2006: total/EU-25/Institutions of the EU (voluntary)/third countries and international organisations b) To be provided by all Member States that, in 2006, were members of the EMU: 1999-2001: total/EMU12 2002-2006: total/EMU12/EU-25/Institutions of the EU (voluntary)/third countries and international organisations EMU12 = Economic and Monetary Union with 12 Member States as at 1.1.2001 For future countries joining the EU and the EMU:  Any country joining the EU in year t after 2006 must provide backward data (in current prices) from t-2 on transactions with the EU (in the composition before EU enlargement).  Any country joining the EMU in year t after 2006 must provide backward data (in current prices) from t-2 on transactions with the EMU (in the composition before EMU enlargement). (9) On a voluntary basis. (10) A6 only for total employment, self employed and employees in resident production units. (11) General government sub-sectors breakdown:  S.13 General Government  S.1311 Central Government  S.1312 State Government  S.1313 Local Government  S.1314 Social Security Funds. (12) Sector S.13 data equal the sum of sub-sectors data, except items D.4, D.7 and D.9 (and their sub-items) for which consolidation between sub-sectors should be made (with counterpart information). Data for sub-sectors S.1312, S.1313 and S.1314 to be transmitted on a voluntary basis for the t + 3 months transmission for the latest year transmitted. Backward data for sub-sectors S.1311, S.1312, S.1313 and S.1314 and counterpart information for D.4, D.7 and D.9 starting in 1995. (13) Split between receiving sub-sectors on a voluntary basis. (14) If no breakdown is indicated that means total economy. (15) A6/A31: time limit for transmission t + 9 months. Backward data starting in 1980. A60: time limit for transmission t + 21 months. Backward data starting in 1990. (16) A31/A60 on a voluntary basis. (17) Only in previous year's prices. (18) On a voluntary basis. (19) Backward data for hours worked:  from 1990: A31 mandatory, A60 voluntary;  before 1990: A6 mandatory, A31 voluntary. (20) Only number of persons; backward data starting in 1995. (21) Non-consolidated counterpart information: table on a voluntary basis limited to the following counterpart sectors:  S.11 Non-financial corporations  S.12 Financial corporations  S.13 General government  S.14 + S.15 Households and non-profit institutions serving households  S.2 Rest of the world (22) Changes in volume, revaluation of financial instruments: tables on a voluntary basis (23) Financial corporations:  S.12 Financial corporations  total  S.121 + S.122 Monetary financial institutions  S.121 Central Bank (Institutional sectors and sub-sectors to be provided on a voluntary basis.)  S.122 Other monetary financial institutions (Institutional sectors and sub-sectors to be provided on a voluntary basis.)  S.123 Other financial intermediaries  S.124 Financial auxiliaries  S.125 Insurance corporations and pension funds (24) General government sub-sectors breakdown:  S.13 General Government  total  S.1311 Central Government  S.1312 State Government  S.1313 Local Government  S.1314 Social Security Funds (25) Households and non-profit institutions serving households:  S.14 + S.15 Households + non-profit institutions serving households  total  S.14 Households (Institutional sectors and sub-sectors to be provided on a voluntary basis.)  S.15 Non-profit institutions serving households (Institutional sectors and sub-sectors to be provided on a voluntary basis.) (26) Rest of the world:  S.2 Rest of the world  total  S.21 European Union (Institutional sectors and sub-sectors to be provided on a voluntary basis.)  S.2111 Members of the EMU (Institutional sectors and sub-sectors to be provided on a voluntary basis.)  S.22 Others (not EU) (Institutional sectors and sub-sectors to be provided on a voluntary basis.) (27) Only for transactions in financial instruments  but not meaningful for changes in volume , revaluation of financial instruments  and counterpart sector information. (28) Non-consolidated counterpart information: table on a voluntary basis limited to the following counterpart sectors:  S.11 Non-financial corporations  S.12 Financial corporations  S.13 General government  S.14 + S.15 Households and non-profit institutions serving households  S.2 Rest of the world (29) Financial corporations:  S.12 Financial corporations  total  S.121 + S.122 Monetary financial institutions  S.121 Central Bank (Institutional sectors and sub-sectors to be provided on a voluntary basis.)  S.122 Other monetary financial institutions (Institutional sectors and sub-sectors to be provided on a voluntary basis.)  S.123 Other financial intermediaries  S.124 Financial auxiliaries  S.125 Insurance corporations and pension funds (30) General government sub-sectors breakdown:  S.13 General Government  total  S.1311 Central Government  S.1312 State Government  S.1313 Local Government  S.1314 Social Security Funds (31) Households and non-profit institutions serving households:  S.14 + S.15 Households + non-profit institutions serving households  total  S.14 Households (Institutional sectors and sub-sectors to be provided on a voluntary basis.)  S.15 Non-profit institutions serving households (Institutional sectors and sub-sectors to be provided on a voluntary basis.) (32) Rest of the world:  S.2 Rest of the world  total  S.21 European Union (Institutional sectors and sub-sectors to be provided on a voluntary basis.)  S.2111 Members of the EMU (Institutional sectors and sub-sectors to be provided on a voluntary basis.)  S.22 Others (not EU) (Institutional sectors and sub-sectors to be provided on a voluntary basis.) (33) Only for stocks of financial instruments but not meaningful for counterpart sector information. (34) Split between sector S.14 and S.15 on a voluntary basis. (35) Interest will be recorded after adjustment for FISIM (36) For the transaction of the sector S.13, consolidation should be made within each sub-sector and between all sub-sectors of general government; i.e. central government, state government, local government and social security funds. Breakdown of sector S.2: Data to be provided for reference periods after 2006 must reflect the membership of the EU and the EMU as at the end of the period reported in this Table. Only members of the EMU during the reference period are required to provide a breakdown of the EMU  for non-members the split is voluntary. Provision of data for S.212 (Institutions of the EU) voluntary Backward data (reference periods up to and including 2006): a) To be provided by all Member States, which, in 2006, were not members of the EMU:  2002-2006: total/EU-25/Institutions of the EU (voluntary)/third countries and international organisations, b) To be provided by all Member States, which, in 2006, were members of the EMU:  1999-2001: total/EMU12,  2002-2006: total/EMU12/EU-25/Institutions of the EU (voluntary)/third countries and international organisations, For future countries joining the EU and the EMU:  Any country joining the EU in year t after 2006 must provide backward data from t-2 on transactions with the EU (in the composition before EU enlargement)  Any country joining the EMU in year t after 2006 must provide backward data from t-2 on transactions with the EMU (in the composition before EMU enlargement) (37) Sector and sub-sectors: S.13 General Government. Sub-sectors breakdown:  S.13 General Government  S.1311 Central Government  S.1312 State Government  S.1313 Local Government  S.1314 Social Security Funds S.212 Institutions of the EU (38) On a voluntary basis. (39) Split by receiving sub-sector on a voluntary basis. (40) Breakdown of sub-sectors:  S.13 General Government  S.1311 Central Government  S.1312 State Government  S.1313 Local Government  S.1314 Social Security Funds (41) On a voluntary basis. (42) For sub-sector data, consolidation should be made within each sub-sector but not between sub-sectors. Sector S13 data equal the sum of sub-sector data, except items D4, D7 and D9 (and their sub-items) for which consolidation between sub-sectors should be made. (43) On a voluntary basis. (44) Breakdown of imports:  EU/EMU/Member States not members of the EMU/third countries. Composition of the EU and the EMU as at the end of the period reported in this table. (45) On a voluntary basis. (46) Breakdown of exports:  EU/EMU/Member States not members of the EMU/third countries. Composition of the EU and the EMU as at the end of the period reported in this table. (47) Only at current prices. (48) Industry by industry provided that industry by industry is a good approximation of product by product. (49) On a voluntary basis. (50) Breakdown of exports/imports:  EU/EMU/Member States not members of the EMU/third countries. Composition of the EU and the EMU as at the end of the period reported in this table. (51) Industry by industry provided that industry by industry is a good approximation of product by product. (52) On a voluntary basis. (53) Breakdown of exports/imports:  EU/EMU/Member States not members of the EMU/third countries. Composition of EU and EMU as at the end of the period reported in this table. (54) Industry by industry provided that industry by industry is a good approximation of product by product. (55) On a voluntary basis. (56) Breakdown of exports:  EU/EMU/Member States not members of the EMU/third countries. Composition of EU and EMU as at the end of the period reported in this table. (57) A17 mandatory A31/A60: on a voluntary basis. (58) A31/A60: on a voluntary basis. (59) Voluntary: all items except AN.1111, dwellings. Unit: current replacement costs.